 



EXHIBIT 10.10
Execution Copy
 
West Corporation
Stockholder Agreement
among
West Corporation,
THL Investors, Quadrangle Investors
Other Investors, Founders and Managers
named herein
Dated as of October 24, 2006
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   TABLE OF CONTENTS     i      
 
        1.  
EFFECTIVENESS; DEFINITIONS
    2      
1.1. Closing
    2      
1.2. Definitions
    2      
 
        2.  
VOTING AGREEMENT
    2      
2.1. Election of Directors
    2      
2.2. Significant Transactions
    5      
2.3. Grant of Proxy
    6      
2.4. The Company
    6      
2.5. Period
    6      
 
        3.  
TRANSFER RESTRICTIONS
    6      
3.1. General Restrictions Pre-IPO / Change of Control
    6      
3.2. Exception for Certain Permitted Transfers
    9      
3.3. Tag Alongs, Drag Alongs, Etc
    11      
3.4. Impermissible Transfer
    11      
3.5. Period
    11      
3.6. Other Restrictions on Transfer
    11      
 
        4.  
INVESTOR TRANSFER RIGHTS; “TAG ALONG” & “DRAG ALONG” RIGHTS
    11      
4.1. Tag Along
    11      
4.2. Drag Along
    13      
4.3. Miscellaneous
    15      
4.4. Period
    17      
 
        5.  
RIGHT OF PARTICIPATION IN ISSUANCES TO FOUNDERS OR INVESTORS
    18      
5.1. Right of Participation
    18      
5.2. Post-Issuance Notice
    21  

i



--------------------------------------------------------------------------------



 



                      Page      
5.3. Excluded Transactions
    22      
5.4. Acquired Shares
    22      
5.5. Period
    22      
 
        6.  
HOLDER LOCK-UP
    22      
 
        7.  
OPTIONS TO PURCHASE MANAGEMENT SHARES; PUT RIGHTS
    23      
7.1. Call Option Upon Termination
    23      
7.2. Additional Provisions and Allocation of Call Option to Investors / Founders
    25      
7.3. Management Put Option
    25      
7.4. Acknowledgment
    26      
7.5. Period
    26      
7.6. Other Agreements
    26      
 
        8.  
REMEDIES
    27      
8.1. Generally
    27      
8.2. Deposit
    27      
 
        9.  
LEGENDS
    27      
9.1. Restrictive Legend
    27      
9.2. 1933 Act Legends
    28      
9.3. Termination of 1933 Act Legend
    28      
9.4. Stop Transfer Instruction
    29      
 
        10.  
AMENDMENT, TERMINATION, ETC
    29      
10.1. Oral Modifications
    29      
10.2. Written Modifications
    29      
10.3. Effect of Termination
    30      
 
        11.  
DEFINITIONS
    30      
11.1. Certain Matters of Construction
    30      
11.2. Definitions
    30      
 
        12.  
MISCELLANEOUS
    38      
12.1. Authority; Effect
    38      
12.2. Notices
    38  

ii



--------------------------------------------------------------------------------



 



                      Page      
12.3. Merger; Binding Effect, Etc
    39      
12.4. Descriptive Headings
    39      
12.5. Counterparts
    39      
12.6. Severability
    40      
12.7. No Recourse
    40      
12.8. Aggregation of Shares
    40      
12.9. Directors’ and Officers’ Insurance
    40      
 
        13.  
GOVERNING LAW
    41      
13.1. Governing Law
    41      
13.2. Consent to Jurisdiction
    41      
13.3. WAIVER OF JURY TRIAL
    41      
13.4. Exercise of Rights and Remedies
    42  

iii



--------------------------------------------------------------------------------



 



STOCKHOLDER AGREEMENT
     This Stockholder Agreement (the “Agreement”) is made as of October 24, 2006
by and among:

  (i)   West Corporation (the “Company”);     (ii)   Thomas H. Lee Equity Fund
VI, L.P. (“THL Fund VI”), Thomas H. Lee Parallel Fund VI, L.P. (“THL Parallel
Fund”), Thomas H. Lee Parallel (DT) Fund VI, L.P., THL Equity Fund VI Investors
(West), L.P., THL Coinvestment Partners, L.P., Putnam Investments Holdings, LLC,
Putnam Investments Employees’ Securities Company III LLC, THL Fund VI Bridge
Corp., THL Parallel Fund VI Bridge Corp., THL DT Fund VI Bridge Corp. and each
other Person executing this Agreement and listed as a THL Investor on the
signature pages hereto (collectively with their Permitted Transferees, the “THL
Investors”);     (iii)   Quadrangle Capital Partners II LP, Quadrangle Capital
Partners II-A LP and Quadrangle Select Partners II LP, and each other Person
executing this Agreement and listed as a Quadrangle Investor on the signature
pages hereto (collectively with their Permitted Transferees, the “Quadrangle
Investors”);     (iv)   Any other Persons who from time to time become party
hereto by executing a counterpart signature page hereof and are designated by
the Board as “Other Investors” (collectively, with their Permitted Transferees,
the “Other Investors” and, together with the THL Investors and the Quadrangle
Investors, the “Investors”);     (v)   Gary L. West and Mary E. West (the
“Founders”);     (vi)   Thomas B. Barker, Nancee R. Berger, J. Scott Etzler, Jon
R. Hanson, Robert E. Johnson, Mark V. Lavin, Michael E. Mazour, Paul M. Mendlik,
Pam Mortenson, David C. Mussman, James Richards, Steven M. Stangl and Michael M.
Sturgeon and such other Persons who are listed on the signature pages hereof as
“Managers” or who from time to time become party hereto by executing a
counterpart signature page hereof and are designated by the Board as “Managers”
(the “Managers”); and     (vii)   such other Persons, if any, that from time to
time become party hereto as Permitted Transferees of Shares (as defined herein)
pursuant to Section 3.2 (together with the Investors, the Founders and the
Managers, the “Stockholders”) in accordance with the terms hereof.

Recitals
     1. On or about the date hereof, the Company is consummating a leveraged
recapitalization transaction (the “Recapitalization”) on the terms and subject
to the conditions of

1



--------------------------------------------------------------------------------



 



the Agreement and Plan of Merger, dated as of May 31, 2006, between Omaha
Acquisition Corp. and the Company (the “Recapitalization Agreement”).
     2. Immediately following the Closing (as defined below), the Company’s
Common Stock (as defined herein) and all Options (as defined herein) and
Convertible Securities (as defined herein) issued or reserved for issuance will
be held (or reserved for issuance) as set forth on Schedule I hereto.
     3. In connection with the foregoing and the equity financing of these
transactions, the Company, the Investors, the Founders and certain other
Stockholders are entering into a registration rights and coordination agreement
dated as of the date hereof (the “Registration Rights and Coordination
Agreement”).
     4. The parties believe that it is in the best interests of the Company and
the Stockholders to set forth their agreements on certain matters.
Agreement
     Therefore, the parties hereto hereby agree as follows:

1.   EFFECTIVENESS; DEFINITIONS.

     1.1. Closing. This Agreement shall become effective upon the consummation
of the closing under the Recapitalization Agreement (the “Closing”).
     1.2. Definitions. Certain terms are used in this Agreement as specifically
defined herein. These definitions are set forth or referred to in Section 11
hereof.

2.   VOTING AGREEMENT.

     2.1. Election of Directors. Each holder of Shares (other than the Founders)
hereby agrees to cast all votes to which such holder is entitled in respect of
the Shares, whether at any annual or special meeting, by written consent or
otherwise as provided below for so long as the Investors and their Permitted
Transferees own at least one-half (50%) of the outstanding voting shares of the
Company:

  2.1.1.   To fix the number of members of the board of directors of the Company
(the “Board”) at six or such other number as may be specified from time to time
by the Majority Investors; and     2.1.2.   To elect as members of the Board
such individuals, if any, as shall have been nominated by the Majority
Investors, subject to the provisions of Section 2.1.2(a) and (b) and
Section 2.1.3 below:

                    (a) For so long as the Quadrangle Investors own at least
twenty-five percent (25%) of the Shares initially acquired by them as part of
the Recapitalization (as indicated on Schedule I), the Quadrangle Investors will
be entitled to designate one (1) director (the “Quadrangle Director”) (it being
agreed that at such time

2



--------------------------------------------------------------------------------



 



as the Quadrangle Investors own less than the twenty-five percent (25%) of the
Shares initially acquired by them as part of the Recapitalization, the
Quadrangle Investors promptly shall cause the Quadrangle Director to resign; and
the number of members of the Board shall likewise be reduced or an independent
director may be designated by the continuing members of the Board as a
replacement) and, subject to entering into an observer rights agreement in the
form attached hereto as Exhibit A, one (1) non-director observer;
                    (b) For so long as the THL Investors own at least five
percent (5%) of the Shares initially acquired by them as part of the
Recapitalization (as indicated on Schedule I), the THL Investors will be
entitled to designate a number of directors determined under Section 2.1.3 (the
“THL Directors”) (it being understood that for so long as the number of
directors that THL Investors are entitled to designate hereunder is more than
two, one of those directors may be designated by each of THL Fund VI, and THL
Parallel Fund, in each case so long as such fund holds any Shares); and
                    (c) one director (or such other number of directors as is
determined by the Majority Investors), approved by the Majority Investors, which
will include the chief executive officer of the Company for so long as he or she
serves in that capacity (the “CEO Director”).
     2.1.3. Other Director Provisions.
                    (a) Sell-Down Provisions. The initial number of THL
Directors is four (4), but the number of directors that THL Investors are
entitled to designate will automatically be reduced effective at and after such
time as the THL Investors cease to hold the requisite percentage of Shares
initially acquired by them (as indicated on Schedule I) as follows, subject to
adjustment pursuant to Section 2.1.3(b):

         
Remaining Percentage of THL
   
Investor’s Initial Investor Shares
  # of Directors  
greater than 50%
    4  
30% or more, but less than or equal to 50%
    3  
15% or more, but less than 30%
    2  
5% or more, but less than 15%
    1  
less than 5%
    0  

Upon any required reduction in the number of THL Directors under this
Section 2.1.3(a), the THL Investors promptly shall cause one or more of the THL
Directors, as the case may be, to resign; and the number of members of the Board
shall likewise be reduced or an independent director may be designated by the
continuing members of the Board as a replacement.
                    (b) Adjustments for Stock Splits, etc. The percentage
threshold amounts for THL Investors’ remaining ownership interest in the table
in Section 2.1.3(a) above and the “25% of Shares” threshold amounts in
Sections 2.1.2(a)

3



--------------------------------------------------------------------------------



 



shall automatically be proportionately adjusted effective upon the consummation
of any transaction or series of related transactions (including any stock
dividend, distribution, pro-rata redemption or stock repurchase,
recapitalization or comparable transaction) that effects a change in the number
of Shares held by each Stockholder Group and that, in the good faith
determination of a majority of the entire Board, is substantially proportionate
with respect to each Stockholder Group; provided that no such adjustment will
restore or increase the number of director designees to which any Investor or
Investor group is entitled.
                    (c) Continuing Management Rights. Upon any reduction
pursuant to Section 2.1.2(a) or 2.1.3(a) above in the number of directors that
any Investor or Stockholder Group is entitled to designate that results in any
Investor or Stockholder Group ceasing to have a right to designate any director,
the affected Investor (or Stockholder Group) will be permitted, for so long as
such Investor holds Shares, to select a representative to meet on a regular
basis with the management personnel of the Company and its subsidiaries and
associated companies from time to time for the purpose of consulting with,
rendering advice, recommendations and assistance to, and influencing the
management of the Company (or its subsidiaries and associated companies) or
obtaining information regarding the Company’s or any of its subsidiaries’ (or
associated companies’) operations, activities and prospects and expressing its
views thereon, and upon reasonable notice to the Company (or the applicable
subsidiary or associated company), the Company shall cause such management
personnel to be available for this purpose at such times as are mutually
agreeable. The Company may condition such access on execution and delivery of,
and compliance with, a confidentiality agreement reasonably acceptable to the
Company.
                    (d) CEO Director. If at any time a person serving as the CEO
Director ceases to be the chief executive officer of the Company, the Company
and the Stockholders will act promptly in accordance with the provisions hereof
to (i) cause the removal of such director and, (ii) at such time as a succeeding
chief executive officer of the Company is duly appointed, elect that person as
the CEO Director.
                    (e) Removal and Replacement Rights. A member of the Board
designated by a particular Investor or Stockholder Group pursuant to
Section 2.1.2 may be removed by, and only by, that Investor or Stockholder Group
(or member thereof) for so long as it has the right (under the provisions of
this Section 2.1) to designate that director. If, following election to the
Board, any director resigns, is removed, or is unable to serve for any reason
prior to the expiration of his or her term as a director, then, subject to the
other provisions of this Section 2.1.3, the applicable designating Investor or
Stockholder Group, as set forth in this Section 2.1 will designate a
replacement; provided, however, that if the Quadrangle Investors designate as a
Quadrangle Director a person who is not a principal or employee of one or more
of the Quadrangle Investors then the election or appointment of such person as a
director of the Company will be subject to the approval of the THL Investors,
which consent will not unreasonably be withheld. If any designating Investor or
Stockholder Group fails to designate a person to fill any directorship, then
such directorship shall be vacant until such time as the Investor or

4



--------------------------------------------------------------------------------



 



Stockholder Group entitled to designate that director elects to exercise such
designation rights.
                    (f) Transfer of Rights. Any Investor’s rights under this
Section 2.1 can be transferred without restriction to an Affiliated Fund that
holds Shares. All other transfers of rights under this Section 2.1 are subject
to the prior consent of the Company and the Majority Investors.
                    (g) Further Assurances. The Company and each Stockholder
(other than the Founders) hereby agree to take, at any time and from time to
time for so long as the Investors own fifty percent (50%) or more of the voting
shares of the Company, all actions necessary to accomplish the provisions of
this Section 2.1 and Section 2.2.
     2.2. Significant Transactions. At all times prior to the earlier of (x) the
Initial Public Offering or (y) such time as the Investors and their Permitted
Transferees no longer hold at least twenty-five percent (25%) of the Initial
Investor Shares, if a vote of holders of Shares (or any class or series of
Shares) is required under any applicable law or stock exchange regulations in
connection with a Change of Control transaction (including any Sale being
implemented pursuant to Section 4.2) or is deemed otherwise desirable by the
Majority Investors in connection with a transaction being implemented pursuant
to Section 4.2:

  2.2.1.   each holder of Shares (other than the Founders) will cast all votes
to which such holder is entitled in respect of the Shares, whether at any annual
or special meeting, by written consent or otherwise, in such manner as the
Majority Investors may instruct by written notice to approve any sale,
recapitalization, merger, consolidation, reorganization or any other transaction
or series of transactions involving the Company or its subsidiaries (or all or
any portion of their respective assets) in connection with, or in furtherance
of, the exercise by the Majority Investors of their rights under Section 4.2;
and     2.2.2.   each holder of Shares (other than the Founders) will cast all
votes to which such holder is entitled in respect of the Shares, whether at any
annual or special meeting, by written consent or otherwise, in such manner as
may be determined at any time and from time to time either by the Board or by
holders of a majority of all shares of Class L Stock then outstanding to amend
the certificate of incorporation of the Company to increase the number of
authorized shares of Class A Stock to the extent necessary to permit the Company
to comply with the provisions of its certificate of incorporation with respect
to the conversion of shares of Class L Stock into shares of Class A Stock.

Subject to compliance with their obligations in this Agreement, the Founders are
free to vote shares on all other matters in any manner they wish.

5



--------------------------------------------------------------------------------



 



     2.3. Grant of Proxy. Each holder of Shares other than the THL Investors,
the Quadrangle Investors and the Founders hereby grants to the THL Investors an
irrevocable proxy coupled with an interest to vote his, her or its Shares in
accordance with the agreements contained in this Section 2, which proxy shall be
valid and remain in effect until the provisions of this Section 2 expire
pursuant to Section 2.5.
     2.4. The Company. The Company will not give effect to any action by any
holder of Shares or any other Person which is in contravention of this
Section 2.
     2.5. Period. Unless otherwise provided in a specific subsection of this
Section 2 as to the earlier expiration of such provision, each of the foregoing
provisions of this Section 2 (other than the provisions of Section 2.2.2) shall
expire on the earliest of (a) a Change of Control, (b) such time as the
Investors and their Permitted Transferees no longer hold at least twenty-five
percent (25%) of the Initial Investor Shares and (c) with respect to any
particular provision, the last date permitted by applicable law (including the
rules of the Commission and any exchange upon which equity securities of the
Company are at any time listed) or any earlier date on or after the Initial
Public Offering as the Majority Investors elect to terminate such particular
provision, except that the provisions of Section 2.1.2(a) will not be terminated
by such action of the Majority Investors without the prior written consent of
the Majority Quadrangle Investors at any time when the Quadrangle Investors and
their Permitted Transferees own at least twenty-five percent (25%) of the Shares
initially acquired by them as part of the Recapitalization (as indicated on
Schedule I). The provisions of Section 2.2.2 will expire at the earlier of (x)
such time as all Class L Stock has been redeemed and canceled or converted into
Class A Stock in accordance with the provisions of the Company’s certificate of
incorporation and (y) the last date permitted by applicable law (including the
rules of the Commission and any exchange upon which equity securities of the
Company are at any time listed).

3.   TRANSFER RESTRICTIONS. No holder of Shares may Transfer such Shares to any
other Person at any time prior to the Initial Public Offering or consummation of
a Change of Control unless such Transfer is in accordance with the provisions of
this Section 3.

     3.1. General Restrictions Pre-IPO / Change of Control. Prior to earlier of
the Initial Public Offering or consummation of a Change of Control:

  3.1.1.   No holder of Shares may Transfer such Shares:

  (a)   to any Person that competes with the Company or any of its significant
subsidiaries in any material respect without first obtaining consent for such
Transfer from either: (x) at such times as the Investors own shares in an amount
equal to at least 25% of the Initial Investor Shares, the Majority Investors, or
(y) at such times as the Investors own shares in an amount less than 25% of the
Initial Investor Shares, the Board; or

6



--------------------------------------------------------------------------------



 



  (b)   to any other Person unless such holder first takes all reasonable and
customary steps, to the reasonable satisfaction of the Company (subject to
reasonable cooperation from the Company to facilitate such sale, but without
necessity of registering Shares under applicable securities laws), to ensure
that such Transfer (i) would not violate or be reasonably likely to violate
applicable securities laws and (ii) would not cause or be reasonably likely to
cause the Company to become a reporting company under the Exchange Act or to be
required to register a class of equity securities pursuant to Section 12(g) of
the Exchange Act or the rules and regulations adopted thereunder; and

  3.1.2.   No holder of Shares may Transfer Shares (other than transfers to
Permitted Transferees as described in Section 3.2) to any Person without first
providing the Company a written notice (the “ROFR Offer Notice”) at least
45 days prior to such proposed Transfer. The ROFR Offer Notice shall include:

     (a) the principal terms of the proposed Transfer, including (i) the names
and addresses of the prospective Transferees, (ii) the number and class of the
Shares to be Transferred to each such prospective Transferee, (iii) the expected
date of the proposed Transfer, (iv) the proposed purchase price and (v) any
other material terms of the proposed Transfer; and
     (b) an irrevocable offer (an “ROFR Option”) to Sell any or all such Shares
to the Company or its designee for a purchase price, to be stated therein, which
shall be no greater than the proposed purchase price offered by the prospective
Transferees, as specified in the ROFR Offer Notice pursuant to
Section 3.1.2(a)(iv) for such Shares, and otherwise on terms that are the same
or better than the terms that would apply to such proposed sale to the proposed
Transferees.
Any ROFR Option may be exercised, in whole or in part, by delivery of written
notice of acceptance (the “ROFR Acceptance Notice”) to the offeror within
20 days after delivery of the related ROFR Offer Notice. The ROFR Acceptance
Notice shall state that the Company or its designee has elected to exercise the
ROFR Option, and the number of Shares with respect to which such ROFR Option is
being exercised; provided, however that the ROFR Option must be exercised for at
least 50% of the Shares proposed to be Transferred under the ROFR Offer Notice.
The ROFR Option will be allocated among the Company and its designees in such
proportion as the Company may, in its sole discretion, determine. The closing of
any purchase and sale of Shares pursuant to the exercise of any ROFR Option
shall take place as soon as reasonably practicable, and in any event not later
than 45 days after delivery of the ROFR Acceptance

7



--------------------------------------------------------------------------------



 



Notice (provided, that such time shall be extended as necessary to comply with
applicable legal requirements) at the principal office of the Company, or at
such other time and location as the parties to such purchase may mutually
determine. At the closing of any purchase and sale of Shares following the
exercise of any ROFR Option, the holder(s) of Shares to be sold will deliver to
the Company (or to its designee(s), if applicable) a certificate or certificates
representing the Shares to be purchased duly endorsed, or with stock (or
equivalent) powers duly endorsed, for transfer with signature guaranteed, free
and clear of any Adverse Claim, and with any necessary stock (or equivalent)
transfer tax stamps affixed, together with such certifications, representations
and warranties as the Company may reasonably request regarding matters such as
that: (i) such holder has full right, title and interest in and to such Shares;
(ii) such holder has all necessary power and authority and has taken all
necessary action to sell such Shares as contemplated; and (iii) there is no
Adverse Claim with respect to such Shares, and the Company (or its designee(s),
if applicable) will pay to such holder by certified or bank check or wire
transfer of immediately available federal funds (at the option of the holder
selling the Shares) the purchase price of the Shares being purchased by it. Each
holder of Shares acknowledges and agrees that neither the Company nor any of its
designee(s) (nor any other Person directly or indirectly affiliated with the
Company or its designees, whether as a significant stockholder, director,
officer, manager, employee, agent or otherwise) shall have any duty or
obligation to affirmatively disclose to such selling Stockholders, and they
shall not have any right to be advised of, any material information regarding
the Company or otherwise at any time prior to or upon the exercise of any ROFR
Option or any purchase of the Shares in accordance with the terms of this
Section 3.1.2.

  3.1.3.   In addition to the restrictions on Transfer set forth in
Section 3.1.1 and 3.1.2, no holder of Management Shares may Transfer such Shares
to any other Person without the consent of either (x) at such times as the
Investors own shares in an amount equal to at least 25% of the Initial Investor
Shares, the Majority Investors, and (y) at such times as the Investors own
shares in an amount less than 25% of the Initial Investor Shares, the Board.    
3.1.4.   The foregoing restrictions in Sections 3.1.2, and 3.1.3 shall not be
construed to prevent either:

  (a)   any and all transfers to Permitted Transferees as permitted by
Section 3.2, or     (b)   transfers approved by either: (x) at such times as the
Investors own shares in an amount equal to at least 25% of the Initial Investor
Shares, the Majority Investors, and (y) at such times as the Investors own
shares in an amount less

8



--------------------------------------------------------------------------------



 



      than 25% of the Initial Investor Shares, the Board and to which the
tag-along provisions of Section 4.1 or the drag-along provisions of Section 4.2
apply.

     3.1.5. Prior to the earlier of the Initial Public Offering or a Change of
Control no Transfer of Shares permitted under the terms of this Section 3.1
shall be effective unless, and it shall be a condition to any such transfer of
any Shares that, the transferee of such Shares has delivered to the Company a
written acknowledgment and agreement in form and substance reasonably
satisfactory to the Company to the effect that the transferee will be bound by
the terms and conditions of this Agreement to the same extent as the holder
Transferring such Shares is bound at the time of such Transfer.
     3.2. Exception for Certain Permitted Transfers. Notwithstanding the
foregoing requirements of this Section 3:

  3.2.1.   Intra-Investor Group Transfers. Any holder of Investor Shares may
Transfer any or all of such Shares to an Affiliate or Affiliated Fund of such
holder.     3.2.2.   Estate Planning. Any holder of Shares who is a natural
Person may Transfer any or all of such Shares (a) to, or for the benefit of, any
member or members of the Immediate Family of such holder or (b) to a trust or
entity formed for estate planning purposes or to a private foundation for the
benefit of such holder and/or any member or members of the Immediate Family of
such holder so long as such holder or a member of the Immediate Family of such
holder serves as trustee for such trust or in an equivalent capacity with
respect to any such private foundation or other entity and provided that the
trust instrument or other documents governing such trust, private foundation or
other entity provides that such holder, as trustee (or equivalent), shall retain
sole and exclusive control over the voting and disposition of such Shares until
the termination of this Agreement or until the death of such holder.     3.2.3.
  Upon Death. Subject to the provisions of Section 7, if applicable, upon the
death of any holder of Shares who is a natural Person, such Shares may be
distributed by the will or other instrument taking effect at the death of such
holder or by applicable laws of descent and distribution to such holder’s
estate, executors, administrators and personal representatives, and then to such
holder’s heirs, legatees or distributees, whether or not such recipients are
Members of the Immediate Family of such holder.     3.2.4.   Investors and
Company. Any holder of Shares may Transfer any or all of such Shares (a) for so
long as the Investors own shares in an amount equal to at least 25% of the
Initial Investor Shares, with the approval of the Majority Investors, to any
Investor or to any of their respective Affiliated

9



--------------------------------------------------------------------------------



 



      Funds or (b) with the Board’s approval, to the Company or any subsidiary
of the Company. Without limiting the generality of the foregoing, Management
Shares may be transferred pursuant to the terms of Sections 7 and 8, whereupon
(i) any Shares Transferred to the Company pursuant to Section 7 shall
conclusively be deemed thereafter not to be Shares under this Agreement or
Registrable Securities under the Registration Rights and Coordination Agreement
and not to be subject to any of the provisions, or entitled to the benefit of
any of the provisions of, this Agreement or the Registration Rights and
Coordination Agreement and (ii) any Shares Transferred to the Investors or any
of their respective Affiliated Funds shall conclusively be deemed thereafter to
be Investor Shares under this Agreement and Registrable Securities under the
Registration Rights and Coordination Agreement and will be subject to, and
entitled to the benefit of, the provisions hereof and thereof.     3.2.5.  
Additional Permitted Transfers by the Investors. Any holder of Investor Shares
may Transfer any or all of such Shares to its partners or members in connection
with the termination of such holder’s legal existence if such holder has
complied with the provisions contained in the paragraph below. Any such Transfer
may be made no earlier than six-months prior to the termination of such holder’s
legal existence.

For purposes of this Agreement, “Permitted Transferee” means any transferee of
Shares pursuant to this Section 3.2. No Transfer to a Permitted Transferee shall
be effective unless the Permitted Transferee has delivered to the Company a
written acknowledgment and agreement in form and substance reasonably
satisfactory to the Company that such Shares to be received by such Permitted
Transferee will remain THL Investor Shares, Quadrangle Investor Shares, Other
Investor Shares, Founder Shares or Management Shares, as the case may be, and
will be subject to all of the provisions of this Agreement applicable to such
Shares and that such Permitted Transferee will be bound by, and will be a party
to, this Agreement as the holder of THL Investor Shares, Quadrangle Investor
Shares, Other Investor Shares, Founder Shares or Management Shares, as the case
may be, hereunder; provided, however, that (i) any Shares that are Transferred
to any director, officer or employee of, or consultant or adviser to, the
Company or any of its subsidiaries will thereafter become Management Shares
hereunder, (ii) any Shares that are Transferred to any Founder will thereafter
become Founder Shares hereunder, (iii) any Shares that are Transferred to any
THL Investor will thereafter become THL Investor Shares hereunder, (iv) any
Shares that are Transferred to any Quadrangle Investor will thereafter become
Quadrangle Investor Shares hereunder; (v) any Shares that are Transferred to any
Other Investor will thereafter become Other Investor Shares hereunder and
(vi) any Shares that are Transferred to the Company or any of its Subsidiaries
shall conclusively be deemed thereafter not to be Shares under this Agreement or
Registrable Securities under the Registration Rights and Coordination Agreement
and not to be subject to any of the provisions, or entitled to the benefit of
any of the provisions of, this Agreement or the Registration Rights and
Coordination

10



--------------------------------------------------------------------------------



 



Agreement; and provided further that no Transfer by any holder of Shares to a
Permitted Transferee will relieve such holder of any of its obligations
hereunder.
     3.3. Tag Alongs, Drag Alongs, Etc. In addition to Transfers permitted under
Section 3.2 and without regard to any other restrictions on transfer contained
in this Agreement, (a) any holder of Investor Shares may Transfer such Shares if
(i) the Transfer is part of a Sale subject to the provisions of Section 4.1 and
the relevant Investors comply with the “tag along” provisions contained in
Section 4.1 or (ii) in a transaction subject to Section 4.2 in which the
Majority Investors exercise their “drag along” rights set forth in Section 4.2;
and (b) any holder of Shares may Transfer any or all of such Shares in
accordance with the provisions, terms and conditions of Sections 4.1 and 4.2.
Any Shares Transferred after compliance with the terms of Section 4.1 or 4.2
shall conclusively be deemed thereafter not to be Shares hereunder or
Registrable Securities under the Registration Rights and Coordination Agreement
and not to be subject to any of the provisions hereof or thereof or entitled to
the benefit of any of the provisions hereof or thereof.
     3.4. Impermissible Transfer. Any attempted Transfer of Shares not permitted
under the terms of this Section 3 shall be null and void, and the Company will
not in any way give effect to any such impermissible Transfer.
     3.5. Period. The foregoing provisions of this Section 3 shall expire upon
the earlier of (a) a Change of Control and (b) the effectiveness of the
Company’s registration statement in connection with the Initial Public Offering.
     3.6. Other Restrictions on Transfer. The restrictions on Transfer contained
in this Agreement are in addition to any other restrictions on Transfer to which
a Stockholder may be subject, including any restrictions on Transfer contained
in a restricted stock agreement, stock option agreement or stock subscription
agreement; and no Options or Warrants may be Transferred except to the extent
specifically permitted thereby or as required in connection with a Sale subject
to Section 4.2.

4.   INVESTOR TRANSFER RIGHTS; “TAG ALONG” & “DRAG ALONG” RIGHTS.

     4.1. Tag Along. If at any time prior to the Initial Public Offering one or
more holders of Investor Shares (each such holder, a “Tag Initiating Prospective
Selling Investor”) proposes to Sell any Shares to any Prospective Buyer that is
not a Permitted Transferee in a transaction pursuant to Section 3.3, then as
required by Section 3.3:

  4.1.1.   Notice. The Tag Initiating Prospective Selling Investors will deliver
a written notice (the “Tag Along Notice”) to each other holder of Vested Shares
(each, a “Tag Along Holder”). The Tag Along Notice will include:

                    (a) The principal terms and conditions of the proposed Sale,
including (i) the number and class of the Shares to be purchased from each Tag
Initiating Prospective Selling Investor, (ii) with respect to each class of
Shares proposed to be Sold, the fraction(s) expressed as a percentage,
determined by dividing the number of Shares of such class to be Sold by the Tag
Initiating Prospective Selling Investors by the total

11



--------------------------------------------------------------------------------



 



number of Investor Shares of such class held by the Tag Initiating Prospective
Selling Investors (the “Tag Along Sale Percentage”), (iii) the proposed per
share purchase price (or an estimate thereof together with a description of the
formula by which the ultimate price will be determined), (iv) the payment terms,
(v) the name and address of the Prospective Buyer(s) and (vi) the proposed date
of Sale; and
                    (b) An invitation to each Tag Along Holder to make an offer
to include in the proposed Sale to the applicable Prospective Buyer(s) Vested
Shares of the same class(es) being sold by the Tag Initiating Prospective
Selling Investors that are held by such Tag Along Holder (not in any event to
exceed the Tag Along Sale Percentage of the total number of Vested Shares of the
applicable class held by such Tag Along Holder), on the same terms and
conditions, subject to the provisions of Section 4.3, as the Tag Initiating
Prospective Selling Investors shall Sell each of their Shares.

  4.1.2.   Exercise. Within ten Business Days after the effectiveness of the Tag
Along Notice, each Tag Along Holder desiring to make an offer to include Vested
Shares in the proposed Sale (each a “Participating Seller” and, together with
the Tag Initiating Prospective Selling Investors, collectively, the “Tag Along
Sellers”) will furnish a written notice (the “Tag Along Offer”) to the Tag
Initiating Prospective Selling Investors indicating the number of Vested Shares
that such Participating Seller desires to have included in the proposed Sale
(subject to the limitation set forth in Section 4.1.1(b)). Each Tag Along Holder
who does not make a Tag Along Offer in compliance with the foregoing
requirements, including the time period, shall be deemed to have waived all
rights with respect to such Sale, and the Tag Along Sellers will thereafter be
free to Sell to the Prospective Buyer, at a per share price no greater than the
105% of the proposed per share price set forth in the Tag Along Notice and on
other principal terms and conditions which are not materially more favorable to
the Tag Along Sellers than those set forth in the Tag Along Notice, without
further obligation to such non-accepting Tag Along Holders pursuant to this
Section 4.1.     4.1.3.   Irrevocable Offer. The offer of each Participating
Seller contained in such holder’s Tag Along Offer will be irrevocable, and, to
the extent such offer is accepted, such Participating Seller will be bound and
obligated to Sell in the proposed Sale on the same terms and conditions, with
respect to each Share Sold (subject to the provisions of Section 4.3), as the
Tag Initiating Prospective Selling Investors, up to such number of Vested Shares
as such Participating Seller shall have specified in his, her or its Tag Along
Offer; provided, however, that if any of the economic terms of the proposed Sale
change, including without limitation if the per share price will be less than
the per share price disclosed in the Tag Along Notice, or any of the other
principal terms or conditions will be materially less favorable to the Tag Along
Sellers than those described in the Tag Along Notice, the Tag Initiating
Prospective Selling Investors will provide written notice thereof to each
Participating Seller and each Participating Seller will then be given

12



--------------------------------------------------------------------------------



 



      an opportunity to withdraw the offer contained in such holder’s Tag Along
Offer (by providing prompt (and in any event within 5 Business Days) notice of
such withdrawal to the Company and to the Tag Initiating Prospective Selling
Investors), whereupon such withdrawing Participating Sellers will be released
from all obligations thereunder.     4.1.4.   Reduction of Shares Sold. The Tag
Initiating Prospective Selling Investors will attempt to obtain the inclusion in
the proposed Sale of the entire number of Vested Shares which each of the Tag
Along Sellers requested to have included in the Sale (as evidenced in the case
of the Tag Initiating Prospective Selling Investors by the Tag Along Notice and
in the case of each Participating Seller by such Participating Seller’s Tag
Along Offer). If the Tag Initiating Prospective Selling Investors do not obtain
the inclusion of such entire number of Vested Shares in the proposed Sale, the
number of Vested Shares of each class to be sold in the proposed Sale will be
allocated among the Tag Along Sellers in proportion, as nearly as practicable,
to the respective number of Vested Shares of such class owned by each Tag Along
Seller.     4.1.5.   Additional Compliance. If, prior to consummation of the
proposed Sale, the terms of the proposed Sale change with the result that the
per share price to be paid in such proposed Sale becomes greater than 105% of
the per share price set forth in the Tag Along Notice or the other principal
terms of such proposed Sale become materially more favorable to the Tag Along
Sellers than those set forth in the Tag Along Notice, the Tag Initiating
Prospective Selling Investors will have to furnish a separate Tag Along Notice,
and the terms and provisions of this Section 4.1 must be separately complied
with, in order to consummate the proposed Sale on such revised terms; but the
applicable notice period to which reference is made in Section 4.1.2 will, for
purposes of that separate Tag Along Notice, be only five calendar days. If the
Tag Initiating Prospective Selling Investors do not complete the Proposed Sale
by the end of the 180th day following the date of the effectiveness of the Tag
Along Notice, each Participating Seller may elect to be released from all
obligations under the applicable Tag Along Offer by notifying the Company and
the Tag Initiating Prospective Selling Investors of its desire to so withdraw.
Upon receipt of that withdrawal notice, the Tag Along Notice of the relevant
Participating Seller(s) shall be null and void, and it will then be necessary
for a separate Tag Along Notice to be furnished, and the terms and provisions of
this Section 4.1 to be separately complied with, in order to consummate such
proposed Sale pursuant to this Section 4.1, unless the failure to complete such
proposed Sale resulted from any failure by any Participating Seller to comply
with the terms of this Section 4.

     4.2. Drag Along. Majority Investors who intend to directly or indirectly
Sell (whether by stock sale, merger or similar transaction) Shares or otherwise
effect a Change of Control transaction (such Investor or Investors being
referred to herein as a

13



--------------------------------------------------------------------------------



 



“Drag Initiating Prospective Selling Investor”) may require all other holders of
Shares (other than the Founders) to participate in such transaction as provided
herein. If requested to do so by the Majority Investors, each holder of Shares
(other than the Founders) will Sell the same percentage (the “Drag Along Sale
Percentage”) of each class of Shares held by such holder, directly or
indirectly, that is proposed to be sold by the Drag Initiating Prospective
Selling Investors, in the manner and on the terms set forth in this Section 4.2;
except that the Majority Investors will not be entitled to require other holders
of Shares to Sell Shares to any Prospective Buyer that is an Affiliate of any
Investor unless the transaction is approved by holders a majority of the
Investor Shares held by Investors who are not Affiliates of that Prospective
Buyer. For purposes of this Section 4.2, the Class A Stock will be treated as a
single class and the Class L Stock will be treated as a single class. Also, if
the Majority Investors elect to subject Options and Warrants to such Sale then,
subject to Section 4.3.4 (regarding adjustment for exercise price and other
matters), all Options and Warrants will be treated as the same class of Shares
for which they may be exercised. All Shares to be sold pursuant to this
Section 4.2 shall be included in determining whether or not a proposed
transaction constitutes a Change of Control.

  4.2.1.   Exercise. If the Majority Investors elect to exercise their rights
under this Section 4.2, the Drag Initiating Prospective Selling Investors will
furnish a written notice (the “Drag Along Notice”) to each other holder of
Shares (other than the Founders). The Drag Along Notice shall set forth the
principal terms and conditions of the proposed Sale including (i) the number and
class of Shares to be Sold by the Drag Initiating Prospective Selling Investors,
(ii) the Drag Along Sale Percentage applicable to each class of Shares,
(iii) the per share consideration to be received in the proposed Sale applicable
to each class of Shares (or an estimate thereof together with a description of
the formula by which the ultimate price will be determined) and (iv) the name
and address of the Prospective Buyer. If the Drag Initiating Prospective Selling
Investors consummate the proposed Sale to which reference is made in the Drag
Along Notice, each other holder of Shares other than the Founders (each such
other holder being referred to herein as a “Participating Seller”, and, together
with the Drag Initiating Prospective Selling Investors, collectively, the “Drag
Along Sellers”) shall be bound and obligated to Sell the applicable Drag Along
Sale Percentage of his, her or its Shares in the proposed Sale on the same terms
and conditions, with respect to each Share Sold (subject to the provisions of
Section 4.3), as apply to the Investor Shares of the same class that are Sold by
the Drag Initiating Prospective Selling Investors in the Sale.     4.2.2.  
Additional Compliance. If at the end of the 270th day following the date of the
effectiveness of the Drag Along Notice the Drag Initiating Prospective Selling
Investors have not completed the proposed Sale, the Drag Along Notice shall be
null and void, each Participating Seller shall be released from his, her or its
obligations under the Drag Along Notice and it shall be necessary for a separate
Drag Along Notice to be furnished

14



--------------------------------------------------------------------------------



 



      and the terms and provisions of this Section 4.2 separately complied with,
in order to consummate such proposed Sale pursuant to this Section 4.2.

     4.3. Miscellaneous. The following provisions shall be applied to any
proposed Sale to which Section 4.1 or 4.2 applies:

  4.3.1.   Certain Legal Requirements. If the consideration to be paid in
exchange for Shares in a proposed Sale pursuant to Section 4.1 or Section 4.2
includes any securities, and the receipt thereof by a Participating Seller would
require under applicable law (a) the registration or qualification of such
securities or of any Person as a broker or dealer or agent with respect to such
securities or (b) the provision to any Tag Along Seller or Drag Along Seller of
any information regarding the Company, its subsidiaries, such securities or the
issuer thereof that would not be required to be delivered in an offering solely
to a limited number of “accredited investors” under Regulation D promulgated
under the Securities Act, such Participating Seller shall not have the right to
Sell Shares in such proposed Sale. In such event, the Tag Initiating Prospective
Selling Investors or the Drag Initiating Prospective Selling Investors, as the
case may be, shall have the right (or, in the case of a proposed Sale pursuant
to Section 4.2, the obligation if they do not take reasonable steps to arrange
for delivery of such required information) to cause to be paid to such
Participating Seller in lieu thereof, against surrender of the Shares (in
accordance with Section 4.3.6 hereof) which would have otherwise been Sold by
such Participating Seller to the Prospective Buyer in the proposed Sale, an
amount in cash equal to the Fair Market Value of such Shares as of the date such
securities would have been issued in exchange for such Shares.     4.3.2.  
Further Assurances. Each Participating Seller will take or cause to be taken all
such actions as may be reasonably necessary or reasonably desirable in order
expeditiously to consummate each Sale pursuant to Section 4.1 or Section 4.2 and
any related transactions, including executing, acknowledging and delivering
consents, assignments, and other documents or instruments that are reasonably
requested; furnishing information and copies of documents; filing applications,
reports, filings and other documents or instruments with governmental
authorities; and otherwise cooperating in all reasonable respects with the Tag
Initiating Prospective Selling Investors or Drag Initiating Prospective Selling
Investors who initiated such Sale transaction (the “Prospective Selling
Investors”) and the Prospective Buyer; provided, however, that Participating
Sellers shall be obligated to become liable in respect of any representations,
warranties, covenants, indemnities or otherwise to the Prospective Buyer solely
to the extent provided in the immediately following sentence. Without limiting
the generality of the foregoing, each Participating Seller agrees to execute and
deliver such agreements as may be reasonably specified by the Prospective
Selling Investors to which such Prospective Selling Investors will also be
party, including agreements:

15



--------------------------------------------------------------------------------



 



                    (a) To (i) make individual representations, warranties,
covenants and other agreements as to the unencumbered title to its Shares and
the power, authority and legal right to Transfer such Shares and the absence of
any Adverse Claim with respect to such Shares, (ii) be liable as to such
individual representations, warranties, covenants and other agreements in each
case to the same extent (on a pro rata basis with respect to its Shares), as the
Prospective Selling Investors, and (iii) vote in favor of or take other actions
appropriate to approve the transaction, and
                    (b) To be liable (whether by purchase price adjustment,
indemnity payments or otherwise) in respect of representations, warranties,
covenants and agreements in respect of the Company and its subsidiaries;
provided, however, that the aggregate amount of liability described in this
clause (b) in connection with any Sale of Shares shall not exceed the lesser of
(x) such Participating Seller’s pro rata portion of any such liability, to be
determined in accordance with such Participating Seller’s portion of the total
value of Shares included in such Sale, or (y) the proceeds to such Participating
Seller in connection with such Sale.

  4.3.3.   Sale Process. The Majority Investors are and will continue to be free
to decide whether or not to pursue, consummate, postpone or abandon any proposed
Sale and the terms and conditions thereof. No Investor or any Affiliate of any
Investor shall have any liability to any other holder of Shares arising from,
relating to or in connection with the pursuit, consummation, postponement,
abandonment or terms and conditions of any proposed Sale, except to the extent
an Investor fails to comply with the provisions of this Section 4.     4.3.4.  
Treatment of Options, Warrants and Convertible Securities. Each Participating
Seller agrees that to the extent he, she or it desires to include in any Sale
pursuant to Section 4.1 Shares issuable upon exercise or conversion of Options,
Warrants or Convertible Securities or if he, she or it is at the election of the
Drag Initiating Prospective Selling Investors required to Sell Options, Warrants
or Convertible Securities (or the Shares issuable upon exercise or conversion
thereof) in any Sale subject to Section 4.2, the Company, the Prospective
Selling Investor(s) and the Prospective Buyer may: (a) require that such
securities be exercised or converted as a condition to inclusion or (b) agree to
provide that holders of Options, Warrants or Convertible Securities that are
then exercisable or convertible may participate in such Sale on an as exercised
or as converted basis (netting out any exercise price and applicable withholding
taxes) or (c) provide holders of Options, Warrants or Convertible Securities an
opportunity to Transfer such Option, Warrant or Convertible Security directly
(on the appropriate percentage basis if applicable, as determined by the Board)
and upon such Transfer such Participating Seller shall receive in exchange for
such Options, Warrants or Convertible Securities consideration equal to the
Spread Amount of such security, subject to reduction for any tax or other
amounts required to be withheld under applicable law or (d) provide for such
Options, Warrants or Convertible

16



--------------------------------------------------------------------------------



 



      Securities to be terminated as provided in the terms thereof (or in any
separate agreement or instrument entered into or adopted in connection with the
issuance of those Options, Warrants or Convertible Securities). As used herein,
the term “Spread Amount” means with respect to any Option, Warrant or
Convertible Security the amount (not less than zero) determined by multiplying
(x) the purchase price per share of Common Stock received by the holders of the
Prospective Selling Investors in such Sale less the exercise price, if any, per
share of such Option, Warrant or Convertible Security by (y) the number of
shares of Common Stock issuable upon exercise, conversion or exchange of such
Option, Warrant or Convertible Security (to the extent exercisable, convertible
or exchangeable at the time of such Sale).     4.3.5.   Expenses. The Company
will pay (or upon request promptly reimburse) all reasonable costs and expenses
incurred (i) by the Prospective Selling Investors or the Company in connection
with any proposed Sale subject to Section 4.1 or 4.2 (whether or not
consummated) and (ii) by the Founders in connection with any proposed Sale
subject to Section 4.1 (whether or not consummated), including without
limitation all attorneys’ fees and expenses, all accounting fees and expenses
and all finders’, brokerage or investment banking fees, charges or commissions.
If and to the extent requested by holders of a majority of outstanding Shares
held by holders other than the Prospective Selling Investors and the Founders
(in connection with a Sale subject to Section 4.1), the Company will also pay
(or upon request promptly reimburse) the reasonable fees and expenses of a
single legal counsel (and, if so requested, a single accountant and/or single
financial advisor) representing the other Tag Along Sellers or Drag Along
Sellers in connection with any proposed Sale pursuant to this Section 4 (whether
or not consummated). Except to the extent that the Company otherwise agrees in
writing, any other costs and expenses incurred by or on behalf of Tag Along
Sellers or Drag Along Sellers in connection with any proposed Sale pursuant to
this Section 4 (whether or not consummated) will be borne by the Tag Along
Seller(s) or Drag Along Seller(s) who incur such costs and expenses.     4.3.6.
  Closing. The closing of a Sale to which Section 4.1 or 4.2 applies shall take
place at such time and place as the Prospective Selling Investors shall specify
by notice to each Participating Seller. At the closing of such Sale, each
Participating Seller shall deliver the certificates evidencing the Shares to be
Sold by such Participating Seller, duly endorsed, or with stock (or equivalent)
powers duly endorsed, for transfer with signature guaranteed, free and clear of
any Adverse Claims, with any stock (or equivalent) transfer tax stamps affixed,
against delivery of the applicable consideration.

     4.4. Period. The provisions of Section 4.1 (Tag Along) will automatically
expire as to any Share upon the earlier of (a) a Change of Control and (b) the
Initial

17



--------------------------------------------------------------------------------



 



Public Offering. The provisions of Section 4.2 (Drag Along) will automatically
expire as to all Shares upon the earliest of (a) a Change of Control, (b) the
Initial Public Offering and (c) such time as the Investors no longer hold, in
the aggregate, Shares in an amount equal to at least 25% of the Initial Investor
Shares. The provisions of Section 4.3 will expire after the provisions of both
Sections 4.1 and 4.2 have so expired.

5.   RIGHT OF PARTICIPATION IN ISSUANCES TO FOUNDERS OR INVESTORS. Subject to
Section 5.3, prior to the Initial Public Offering or any Change of Control, the
Company shall not, and the Company shall not permit any direct or indirect
subsidiary of the Company (the Company and each such subsidiary being sometimes
referred to herein as an “Issuer”) to, issue or sell any shares of any of its
capital stock or any securities convertible into or exchangeable for any shares
of its capital stock, issue or grant any options or warrants for the purchase
of, or enter into any agreements providing for the issuance (contingent or
otherwise) of, any of its capital stock or any stock or securities convertible
into or exchangeable for any shares of its capital stock, in each case, to any
Investor or Founder, or to any of their respective Affiliates (each an
“Issuance” of “Subject Securities”), except in compliance with the provisions of
this Section 5.

     5.1. Right of Participation.

  5.1.1.   Offer. Not fewer than twenty days prior to the consummation of an
Issuance, the Issuer will furnish a notice (the “Participation Notice”) to each
holder of Investor Shares, Founder Shares and Purchased Management Shares (the
“Participation Offerees”). The Participation Notice will include:

                    (a) The principal terms and conditions of the proposed
Issuance, including (i) the amount and kind of Subject Securities to be included
in the Issuance, (ii) the number of Equivalent Shares represented by such
Subject Securities (if applicable), (iii) the percentage of the total Fair
Market Value of Equivalent Shares outstanding as of immediately prior to giving
effect to such Issuance which the Fair Market Value of Equivalent Shares held by
such Participation Offeree constitutes (the “Participation Portion”), (iv) the
price (including, if applicable, the Price Per Equivalent Share) per unit of the
Subject Securities, including a description of any pricing formulae and of any
non-cash consideration sufficiently detailed to permit valuation thereof, and
(v) the name and address of the Person to whom the Subject Securities will be
issued (the “Prospective Subscriber”); and
                    (b) An offer by the Issuer to issue, at the option of each
Participation Offeree, to such Participation Offeree such portion of the Subject
Securities to be included in the Issuance as may be requested by such
Participation Offeree (not to exceed the Participation Portion of the total
amount of Subject Securities to be included in the Issuance), on the same terms
and conditions, with respect to each unit of Subject Securities to be issued to
the Participation Offerees, as each of the Prospective Subscribers shall be
issued units of Subject Securities.

  5.1.2.   Exercise.

18



--------------------------------------------------------------------------------



 



                    (a) General. Each Participation Offeree desiring to accept
the offer contained in the Participation Notice shall accept such offer by
furnishing a written commitment to the Issuer within fifteen days after the
effectiveness of the Participation Notice specifying the amount of Subject
Securities (not in any event to exceed the Participation Portion of the total
amount of Subject Securities to be included in the Issuance) which such
Participation Offeree desires to be issued (each a “Participating Buyer”). Each
Participation Offeree who does not so accept such offer in compliance with the
above requirements, including the applicable time period, shall be deemed to
have waived all rights to participate in such Issuance, and the Issuer shall
thereafter be free to issue the Subject Securities to the Prospective Subscriber
and any Participating Buyers, at a price no less than the minimum price set
forth in the Participation Notice and on other principal terms not materially
more favorable to the Prospective Subscriber than those set forth in the
Participation Notice, without any further obligation to such non-accepting
Participation Offerees pursuant to this Section 5. If, prior to consummation,
the terms of such proposed Issuance shall change with the result that the price
shall be less than the minimum price set forth in the Participation Notice or
the other principal terms shall be materially more favorable to the Prospective
Subscriber than those set forth in the Participation Notice, it shall be
necessary for a separate Participation Notice to be furnished, and the terms and
provisions of this Section 5.1 separately complied with, in order to consummate
such Issuance pursuant to this Section 5.1.
                    (b) Irrevocable Acceptance. The acceptance of each
Participating Buyer shall be irrevocable except as hereinafter provided, and
each such Participating Buyer shall be bound and obligated to acquire in the
Issuance on the same terms and conditions, with respect to each unit of Subject
Securities issued, as the Prospective Subscriber, such amount of Subject
Securities as such Participating Buyer shall have specified in such
Participating Buyer’s written commitment; provided, however, that if any of the
economic terms of the Issuance change, including without limitation if the per
share price will be greater than the per share price disclosed in the
Participation Notice, or any of the other principal terms or conditions will be
materially less favorable to the Participating Buyer than those described in the
Participation Notice, the Issuer will provide written notice thereof to each
Participating Buyer and each Participating Buyer will then be given an
opportunity to withdraw the offer contained in such holder’s written commitment
by providing prompt (and in any event within 5 Business Days) notice of such
withdrawal to the Issuer, whereupon such withdrawing Participating Buyers will
be released from all obligations thereunder
                    (c) Time Limitation. If at the end of the 180th day
following the date of the effectiveness of the Participation Notice the Issuer
has not completed the Issuance, each Participating Buyer shall be released from
all obligations under the written commitment, the Participation Notice shall be
null and void, and it shall be necessary for a separate Participation Notice to
be furnished, and the terms and provisions of this Section 5.1 separately
complied with, in order to consummate such Issuance pursuant to this
Section 5.1.

  5.1.3.   Other Securities. The Issuer may condition the participation of the
Participation Offerees in an Issuance upon the purchase by such

19



--------------------------------------------------------------------------------



 



      Participation Offerees of any securities (including if applicable debt
securities) other than Subject Securities (“Other Securities”) if and to the
extent that the Prospective Subscribers’ participation in such Issuance is so
conditioned. In such case, each Participating Buyer shall acquire in the
Issuance, together with the Subject Securities to be acquired by it, Other
Securities in the same proportion to the Subject Securities to be acquired by it
as the proportion of Other Securities to Subject Securities being acquired by
the Prospective Subscriber in the Issuance, on the same terms and conditions, as
to each unit of Subject Securities and Other Securities issued to the
Participating Buyers, as the Prospective Subscriber shall be issued units of
Subject Securities and Other Securities.     5.1.4.   Certain Legal
Requirements. If the participation in any Issuance by a holder of Shares as a
Participating Buyer would require under applicable law (a) the registration or
qualification of such securities, or of any Person as a broker or dealer or
agent with respect to such securities, or (b) the provision to any participant
in the Issuance of any information regarding the Company, its subsidiaries, such
securities or the Issuer that is not otherwise required to be provided for the
Issuance, such holder of Shares shall have no right to participate in that
Issuance. Without limiting the generality of the foregoing, it is understood and
agreed that neither the Company nor the Issuer shall be under any obligation to
effect a registration of such securities under the Securities Act or similar
state statutes.     5.1.5.   Further Assurances. Each Participating Buyer will
take or cause to be taken all such reasonable actions as may be reasonably
necessary or reasonably desirable in order to consummate each Issuance pursuant
to this Section 5.1 and any related transactions expeditiously, including
executing, acknowledging and delivering consents, assignments and other
documents or instruments that are reasonably requested; filing applications,
reports, filings and other documents or instruments with governmental
authorities; and otherwise cooperating in all reasonable respects with the
Company, the Issuer and the Prospective Subscriber. Without limiting the
generality of the foregoing, each such Participating Buyer agrees to execute and
deliver such subscription and other agreements specified by the Company to which
the Prospective Subscriber will be party.     5.1.6.   Expenses. The Company
will pay (or promptly reimburse) all reasonable costs and expenses incurred by
the holders of Investor Shares, the holders of Founder Shares or the Issuer in
connection with any proposed Issuance of Subject Securities (whether or not
consummated), including without limitation all attorney’s fees and charges, all
accounting fees and charges and all finders’, brokerage or investment banking
fees, charges or commissions. The Company will also pay (or promptly reimburse)
the reasonable fees and expenses of a single legal counsel (and, if requested

20



--------------------------------------------------------------------------------



 



      by other holders of Shares and approved by the Company, of a single
accountant and/or financial advisor, purchaser representative or other advisor)
representing any or all of the other holders of Shares in connection with such
proposed Issuance of Subject Securities (whether or not consummated). Any other
costs and expenses incurred by or on behalf of any other holder of Shares in
connection with such proposed Issuance of Subject Securities (whether or not
consummated) shall be borne by such holder.     5.1.7.   Closing. The closing of
an Issuance pursuant to Section 5.1 shall take place at such time and place as
the Issuer shall specify by notice to each Participating Buyer. At the Closing
of any Issuance under this Section 5.1.7, each Participating Buyer shall be
delivered the notes, certificates or other instruments evidencing the Subject
Securities (and, if applicable, Other Securities) to be issued to such
Participating Buyer, registered in the name of such Participating Buyer or its
designated nominee, free and clear of any Adverse Claims, with any transfer tax
stamps affixed, against delivery by such Participating Buyer of the applicable
consideration.

     5.2. Post-Issuance Notice. Notwithstanding the notice requirements of
Sections 5.1.1 and 5.1.2, the Company may proceed with any Issuance prior to
having complied with the provisions of Section 5.1; provided that the Issuer
shall:
                    (a) provide to each holder of Shares who would have been a
Participation Offeree in connection with such Issuance (i) with prompt notice of
such Issuance and (ii) the Participation Notice described in Section 5.1 in
which the actual price per unit of Subject Securities (and, if applicable,
actual Price Per Equivalent Share) shall be set forth;
                    (b) offer to issue to such holder of Shares such number of
securities of the type issued in the Issuance as may be requested by such holder
of Shares (not to exceed the Participation Portion that such holder of Shares
would have been entitled to pursuant to Section 5.1 multiplied by the sum of
(x) the number of Subject Securities included in the Issuance and (y) the
aggregate number of shares issued pursuant to this Section 5.2 with respect to
such Issuance) on the same economic terms and conditions with respect to such
securities as the subscribers in the Issuance received; and
                    (c) keep such offer open for a period of fifteen days,
during which period, each such holder may accept such offer by sending a written
acceptance to the Issuer committing to purchase an amount of such securities
(not in any event to exceed the Participation Portion that such holder would
have been entitled to pursuant to Section 5.1 multiplied by the sum of (x) the
number of Subject Securities included in such issuance and (y) the aggregate
number of shares issued pursuant to this Section 5.2 with respect to such
Issuance).

21



--------------------------------------------------------------------------------



 



     5.3. Excluded Transactions. The provisions of this Section 5 shall not
apply to Issuances by the Company or any subsidiary of the Company as follows:

  5.3.1.   Any Issuance of Common Stock upon the exercise or conversion of any
Stock, Options, Warrants or Convertible Securities outstanding on the date
hereof or reflected on Schedule I hereto as being scheduled for issuance at or
around the time of Closing or Issued after the date hereof in compliance with
the provisions of this Section 5;     5.3.2.   Any Issuance of shares of Common
Stock, Options, Warrants or Convertible Securities to any Founder or Investor
who is also an officer, employee, director or consultant of the Company or its
subsidiaries in connection with bona fide employment or consulting arrangements
with the Company or its subsidiaries and which employment or consulting
arrangements are approved by disinterested directors of the Company prior to
such Issuance;     5.3.3.   Any Issuance of Common Stock pursuant to the Initial
Public Offering;     5.3.4.   The Issuance of Shares to the Investors or
Founders in connection with the Closing; or     5.3.5.   Any Issuance of shares
of Common Stock in connection with any stock split, stock dividend, or
recapitalization approved by the Board.

     5.4. Acquired Shares. Any Subject Securities constituting Common Stock
acquired by any holder of Shares pursuant to this Section 5 shall be deemed for
all purposes hereof to be Investor Shares, Quadrangle Investor Shares, Other
Investor Shares, Founder Shares or Management Shares hereunder of like kind with
the Shares then held by the acquiring holder.
     5.5. Period. The foregoing provisions of this Section 5 shall expire on the
earlier of (a) a Change of Control or (b) the closing of the Initial Public
Offering.

6.   HOLDER LOCK-UP.

     In connection with each underwritten Public Offering each Stockholder
holding more than three percent (3%) of the outstanding Shares hereby agrees to
be bound by and, if requested, to execute and deliver any lock-up agreement with
the underwriter(s) of such Public Offering restricting such Stockholder’s right
to (i) Transfer, directly or indirectly, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for such Common Stock
or (ii) enter into any swap or other arrangement that transfers to another
Person any of the economic consequences of ownership of Common Stock, in each
case to the extent that such restrictions are approved and agreed to, in the
case of the Initial Public Offering, by the Majority Investors and, in the case
of any other Public Offering, by the holders of a majority of the Shares
participating in the Public Offering (the “Principal Lock-Up Agreement”);
provided that no Stockholder will be required by this Section 6 to be bound by a
lock-up agreement covering a period of

22



--------------------------------------------------------------------------------



 



greater than 90 days (180 days in the case of the Initial Public Offering)
following the effectiveness of the related registration statement plus such
additional period of up to 20 days as may be required by the underwriters to
satisfy NASD regulations and permit the managing underwriters’ analysts to
publish research updates. Also, no Stockholder will be required by this
Section 6 to be bound by a lock up agreement unless the Majority Investors agree
to be bound by such lock-up agreement. Notwithstanding the foregoing, such
lock-up agreement shall not apply to any of the following specifically
authorized Transfers: (i) transactions relating to shares of Common Stock or
other securities acquired in a Public Offering or acquired in open market
transactions or block purchases after the completion of the Initial Public
Offering, (ii) Transfers to Permitted Transferees of such Stockholder in
accordance with the terms of this Agreement, and (iii) conversions of shares of
Common Stock into other classes of Common Stock without change of holder.

7.   OPTIONS TO PURCHASE MANAGEMENT SHARES; PUT RIGHTS.

     7.1. Call Option Upon Termination. Except as the Company may otherwise
agree in writing with any Manager with respect to Shares held by such Manager or
such Manager’s Permitted Transferees, upon any termination of the employment by
the Company and its subsidiaries of any Manager (by the Company, such Manager or
otherwise), the Company shall have the right to purchase for cash all or any
portion of the Management Shares held by such Manager or originally issued to
such Manager but held by one or more Permitted Transferees (collectively, the
“Management Call Group”) on the following terms (the “Management Call Option”):

  7.1.1.   In Case of Termination for Cause. In the event of a termination of
employment for Cause, (i) the Company may purchase all or any portion of the
Shares (other than Unvested Shares, which will be cancelled as provided below)
held by such Management Call Group (x), with respect to Purchased Management
Shares, at a per Share price equal to the Fair Market Value of such Shares and
(y) with respect to all other Shares, at a per Share price equal to the lower of
Cost or the Fair Market Value of such Shares; and (ii) the Company may redeem
and cancel any and all vested Options and Warrants at a price equal to the
lesser of Cost or Fair Market Value after taking into account a deduction for
any unpaid exercise price applicable thereto.     7.1.2.   In Other Cases. In
the event of a termination of employment for any other reason (including by
reason of death or disability, voluntary resignation or termination by the
Company other than for Cause), (i) the Company may purchase all or any portion
of the Shares (other than Unvested Shares, which will be cancelled as provided
below) held by such Management Call Group at a per Share price equal to the Fair
Market Value of such Shares and (ii) the Company may redeem and cancel any and
all vested Options or Warrants at a price equal to the Fair Market Value thereof
after taking into account a deduction for any unpaid exercise price.

23



--------------------------------------------------------------------------------



 



  7.1.3.   Unvested Options, Warrants and Shares. Upon any termination of
employment, all Options, Warrants and restricted Shares (in each case, to the
extent unvested) will terminate and be deemed forfeited to the Company as of the
date of such termination.     7.1.4.   Determination Date.

                    (a) In the case of Shares other than Option Shares, the
purchase price per Share shall be determined as of the date on which the
Management Call Notice (as defined below) is delivered.
                    (b) In the case of Option Shares, the purchase price per
Share shall be determined as of the later of (i) the 181st day after the
exercise of the applicable Option and (ii) the date on which the Management Call
Notice (as defined below) is delivered.

  7.1.5.   Notices, Etc. Any Management Call Option may be exercised by delivery
of written notice thereof (the “Management Call Notice”) to all members of the
applicable Management Call Group from whom the Company elects to purchase Shares
no later than the Management Call Notice Date. The Management Call Notice shall
state that the Company has elected to exercise the Management Call Option, and
the number and price of the Shares with respect to which the Management Call
Option is being exercised. For purposes of this Section 7, the “Management Call
Notice Date” means the date no later than 365 days after the effectiveness of
the applicable termination of employment or, if later, 365 days after the
exercise of any Option by the holder thereof or the date upon which any Unvested
Shares become Vested Shares.     7.1.6.   Vesting. The rights of the Company to
purchase Management Shares under this Section 7.1 are in addition to, and do not
modify, any vesting requirements that may be included in the terms of any
Management Shares; and any Shares that remain subject to time, performance or
other vesting restrictions at the time of termination of employment of any
Manager will be automatically forfeited to the Company upon termination of
employment.     7.1.7.   Closing.

                    (a) The closing of any purchase and sale of Management
Shares pursuant to this Section 7 shall take place as soon as reasonably
practicable, and in any event not later than 30 days after delivery of the
Management Call Notice (provided that such time shall be extended as necessary
to comply with applicable legal requirements) at the principal office of the
Company, or at such other time and location as the parties to such purchase may
mutually determine.
                    (b) At the closing of any purchase and sale of Management
Shares following the exercise of any Management Call Option, the holders of
Shares to

24



--------------------------------------------------------------------------------



 



be sold shall deliver to the Company a certificate or certificates representing
the Shares to be purchased by the Company duly endorsed, or with stock (or
equivalent) powers duly endorsed, for transfer with signature guaranteed, free
and clear of any Adverse Claim, with any necessary stock (or equivalent)
transfer tax stamps affixed, and the Company shall pay to such holder by
certified or bank check or wire transfer of immediately available federal funds
the purchase price of the Shares being purchased by the Company in a lump sum
payment. The delivery of a certificate or certificates for Shares by any Person
selling Shares pursuant to any Management Call Option shall be deemed a
representation and warranty by such Person that: (i) such Person has full right,
title and interest in and to such Shares; (ii) such Person has all necessary
power and authority and has taken all necessary action to sell such Shares as
contemplated and (iii) such Shares are free and clear of any and all Adverse
Claims.
     7.2. Additional Provisions and Allocation of Call Option to Investors /
Founders.

  7.2.1.   Hardship. In the event that a Manager has to leave employment with
the Company under a “hardship” situation (as determined by the Board upon
recommendation from the Company’s chief executive officer), the Company will use
reasonable efforts to exercise its Call Option rights under Section 7.1 to
purchase all Purchased Management Shares, subject to compliance with and absence
of any default under the Company’s debt agreements.     7.2.2.   Company Right
to Allocate Call Option to Investors and Founders. If the Company shall elect
not to purchase pursuant to Section 7.1 any or all Management Shares held by a
Manager or originally issued to such Manager but held by one or more Permitted
Transferees, the Company shall notify the Investors and Founders and either
party may then purchase any or all of the remaining Management Shares held by
such Persons for the purchase price identified in Section 7.1. Unless the
Founders and the Investors agree to a different manner of allocation, the right
to purchase such Shares shall be allocated pro rata among the Founders and the
Investors in proportion to their ownership of Shares.

     7.3. Management Put Option. If a Manager holding Purchased Management
Shares dies, his heirs or estate will have the right to require the Company to
purchase all or any portion of the Vested Shares held by such Manager at time of
death on the following terms and conditions (the “Management Put Option”).

  7.3.1.   Exercise; Notice. The deceased Manager’s representative or estate may
exercise the Management Put Option with respect to all or any portion of the
Vested Shares held by the deceased at the time of his or her death by delivery
of written notice thereof (the “Put Notice”) to the Company at any time within
three hundred and sixty five (365) days commencing on the date of death.

25



--------------------------------------------------------------------------------



 



  7.3.2.   Determination Date; Payment. The Company will purchase all of the
Vested Shares that are the subject of a Put Notice within ninety (90) days after
receipt of the Put Notice. Subject to subsection 7.3.3 below, the Company will
purchase all Vested Shares that are subject to a Put Notice with a lump sum cash
payment equal to the Fair Market Value of such Shares as of the date of the Put
Notice; provided, however that the Fair Market Value of each Option shall be
determined by subtracting the exercise price for such Option from the Fair
Market Value of the Shares underlying such Option.     7.3.3.   Distributions
and Cash Payments. To the extent that the Company determines that any payment of
cash required under the terms of this Section 7.3 could reasonably be expected
to constitute, result in or give rise to a breach or violation of, or any
default or right or cause of action under any agreement of the Company or any of
its subsidiaries in respect of indebtedness for borrowed money, or that the
authorization of any such payment could reasonably be subject to challenge as a
violation of law or of the Board’s fiduciary duties, then the Company will not
be obligated to repurchase any Shares subject to a Put Notice unless and until
the Company determines that such concerns are not longer applicable.     7.3.4.
  Closing. The closing of any purchase and sale of Vested Shares pursuant to the
exercise of the Management Put Option granted pursuant to this Section 7.3 will
take place at the principal office of the Company, or at such other time and
location as the parties to such purchase may mutually determine. The Company
will be entitled to receive, as a condition to closing, reasonable
representations regarding and evidence of ownership of shares, power and
authority to transfer, and transfer of shares free and clear of Adverse Claims.

     7.4. Acknowledgment. Each holder of Management Shares acknowledges and
agrees that neither the Company nor any Person directly or indirectly affiliated
with the Company (in each case whether as a director, officer, manager,
employee, agent or otherwise) shall have any duty or obligation to affirmatively
disclose to holders of Management Shares, and they shall not have any right to
be advised of, any material information regarding the Company or otherwise at
any time prior to, upon, or in connection with any termination of his or her
employment by the Company and its subsidiaries upon the exercise of any
Management Call Option or Management Put Options or any purchase of the Shares
in accordance with the terms hereof.
     7.5. Period. The foregoing provisions of this Section 7 shall expire upon
the closing of the Initial Public Offering.
     7.6. Other Agreements. Nothing in this Section 7 shall be deemed to
supercede or amend any provisions on the same subject matter set forth in the
West Corporation 2006 Executive Incentive Plan or any certificate or agreement
related thereto, including without limitation any option agreement or restricted
stock agreement

26



--------------------------------------------------------------------------------



 



(collectively, the “2006 Plan Documents”); and in the event that any provision
hereof conflicts with the terms of the 2006 Plan Documents, the terms of the
2006 Plan Documents will control.

8.   REMEDIES.

     8.1. Generally. The Company and each holder of Shares shall have all
remedies available at law, in equity or otherwise in the event of any breach or
violation of this Agreement or any default hereunder by the Company or any
holder of Shares. The parties acknowledge and agree that in the event of any
breach of this Agreement, in addition to any other remedies which may be
available, each of the parties hereto shall be entitled to specific performance
of the obligations of the other parties hereto and, in addition, to such other
equitable remedies (including preliminary or temporary relief) as may be
appropriate in the circumstances.
     8.2. Deposit. Without limiting the generality of Section 8.1, if any holder
of Shares fails to deliver to the purchaser thereof the certificate or
certificates evidencing Shares to be Sold pursuant to Section 3 or 4 hereof,
such purchaser may, at its option, in addition to all other remedies it may
have, deposit the purchase price for such Shares with any national bank or trust
company having combined capital, surplus and undivided profits in excess of One
Hundred Million Dollars ($100,000,000) and approved by the Company or the
Majority Investors (the “Escrow Agent”) and the Company shall cancel on its
books the certificate or certificates representing such Shares and thereupon all
of such holder’s rights in and to such Shares shall terminate. Thereafter, upon
delivery to such purchaser by such holder of the certificate or certificates
formerly evidencing such Shares (duly endorsed, or with stock powers duly
endorsed, for transfer, with signature guaranteed, free and clear of any Adverse
Claims, and with any transfer tax stamps affixed), such purchaser shall instruct
the Escrow Agent to deliver the purchase price to such holder, without any
interest from the date of the closing to the date of such delivery (any such
interest to accrue to such purchaser).

9.   LEGENDS.

  9.1.   Restrictive Legend.     9.1.1.   Each certificate representing Shares
(other than the Founder Shares) shall have the following legend endorsed
conspicuously thereupon:

The voting of the shares of stock represented by this certificate, and the sale,
encumbrance or other disposition thereof, are subject to the provisions of a
Stockholders Agreement and Registration Rights and Coordination Agreement, in
each case to which the issuer and certain of its stockholders are party, a copy
of which may be inspected at the principal office of the issuer or obtained from
the issuer without charge.

  9.1.2.   Each certificate representing Founder Shares shall have the following
legend endorsed conspicuously thereupon:

27



--------------------------------------------------------------------------------



 



The sale, encumbrance or other disposition thereof, are subject to the
provisions of a Stockholders Agreement and Registration Rights and Coordination
Agreement, in each case to which the issuer and certain of its stockholders are
party, a copy of which may be inspected at the principal office of the issuer or
obtained from the issuer without charge.

  9.1.3.   Each certificate representing Investor Shares shall also have the
following legend endorsed conspicuously thereupon:

The shares of stock represented by this certificate were originally issued to,
or issued with respect to shares originally issued to, the following Investor:
                    .

  9.1.4.   Each certificate representing Founder Shares shall also have the
following legend endorsed conspicuously thereupon:

The shares of stock represented by this certificate were originally issued to,
or issued with respect to shares originally issued to, the following Founder:
                    .

  9.1.5.   Each certificate representing Management Shares shall also have the
following legend endorsed conspicuously thereupon:

The shares of stock represented by this certificate were originally issued to,
or issued with respect to shares originally issued to, the following Manager:
                    .

  9.1.6.   Any person who acquires Shares which are not subject to any of the
terms of this Agreement shall have the right to have such legend (or the
applicable portion thereof) removed from certificates representing such Shares.

     9.2. 1933 Act Legends. Each certificate representing Shares shall have the
following legend endorsed conspicuously thereupon:
     The securities represented by this certificate were issued in a private
placement, without registration under the Securities Act of 1933, as amended
(the “Act”), and may not be sold, assigned, pledged or otherwise transferred in
the absence of an effective registration under the Act covering the transfer or
an opinion of counsel, satisfactory to the issuer, that registration under the
Act is not required.
     9.3. Termination of 1933 Act Legend. The requirement imposed by Section 9.2
hereof shall cease and terminate as to any particular Shares (a) when, in the
opinion of Ropes & Gray LLP, or other counsel reasonably acceptable to the
Company, such legend is no longer required in order to assure compliance by the
Company with the Securities Act or (b) when such Shares have been effectively
registered under the Securities Act or transferred pursuant to Rule 144.
Wherever (x) such requirement shall

28



--------------------------------------------------------------------------------



 



cease and terminate as to any Shares or (y) such Shares shall be transferable
under paragraph (k) of Rule 144, the holder thereof shall be entitled to receive
from the Company, without expense, new certificates not bearing the legend set
forth in Section 9.2 hereof.
     9.4. Stop Transfer Instruction. The Company will instruct any transfer
agent not to register the Transfer of any Shares until the conditions specified
in the foregoing provisions are satisfied.

10.   AMENDMENT, TERMINATION, ETC.

     10.1. Oral Modifications. This Agreement may not be orally amended,
modified, extended or terminated, nor shall any oral waiver of any of its terms
be effective.
     10.2. Written Modifications. This Agreement may be amended, modified,
extended or terminated, and the provisions hereof may be waived, only by an
agreement in writing signed by the Company and holders of a majority of Shares
subject to this Agreement; provided, however, that (a) the consent of the
Majority THL Investors shall be required for any amendment, modification,
extension, termination or waiver (an “Amendment”) that discriminates against the
rights of the THL Investors specifically or against the holders of THL Investor
Shares as such under this Agreement, (b) the consent of the Majority Quadrangle
Investors shall be required for any Amendment that discriminates against the
rights of the Quadrangle Investors specifically or against the holders of
Quadrangle Investor Shares as such under this Agreement, (c) the consent of the
Majority Other Investors shall be required for any Amendment that discriminates
against the rights of the Other Investors specifically or against the holders of
Other Investor Shares as such under this Agreement, (d) the consent of the
Majority Founders shall be required for any Amendment that discriminates against
rights of the Founders specifically or against the holders of Founder Shares as
such under this Agreement and (e) the consent of the Majority Managers shall be
required for any Amendment that discriminates against the rights of the Managers
specifically or against the holders of Management Shares as such under this
Agreement. In addition, any Amendment that reduces (at any time prior to the
Initial Public Offering) the number of directors that any Stockholder or
Stockholder Group is entitled to designate or elect pursuant to Section 2.1 in a
manner that is adverse in any material respect to any Investor, that amends the
provisions of Sections 3, 5, 6 or 9 relating to restrictions on Transfer of
Shares in a manner that is adverse in any material respect to any Investor or
Founder, that amends the tag-along or drag-along provisions of Sections 4.1 and
4.2 in a manner that is adverse in any material respect to any Investor or
Founder or that amends provisions affecting rights to demand or to participate
in registered offerings of Shares or in other offerings of Shares by the Company
in a manner that is adverse in any material respect to any Investor or Founder,
will require the approval of each Investor or Founder that would be adversely
affected in any material respect by such Amendment. Each Amendment that is
approved as provided in this Section 10.2 will be binding upon each party hereto
and each holder of Shares subject hereto. In addition, each party hereto and
each holder of

29



--------------------------------------------------------------------------------



 



Shares subject hereto may waive any right hereunder by an instrument in writing
signed by such party or holder.
     10.3. Effect of Termination. No termination under this Agreement shall
relieve any Person of liability for breach prior to termination.

11.   DEFINITIONS. For purposes of this Agreement:

     11.1. Certain Matters of Construction. In addition to the definitions
referred to or set forth below in this Section 11:
                    (a) The words “hereof”, “herein”, “hereunder” and words of
similar import shall refer to this Agreement as a whole and not to any
particular Section or provision of this Agreement, and reference to a particular
Section of this Agreement shall include all subsections thereof;
                    (b) The word “including” shall mean including, without
limitation;
                    (c) Definitions shall be equally applicable to both nouns
and verbs and the singular and plural forms of the terms defined; and
                    (d) The masculine, feminine and neuter genders shall each
include the other.
     11.2. Definitions. The following terms shall have the following meanings:
     “2006 Plan Documents” has the meaning set forth in Section 7.6.
     “Adverse Claim” has the meaning set forth in Section 8-102 of the
applicable Uniform Commercial Code.
     “Affiliate” means, with respect to any specified Person, (a) any other
Person which directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such specified Person (for
the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise), and (b) with respect to any natural Person, any Member
of the Immediate Family of such natural Person.
     “Affiliated Fund” means with respect to any Investors, each corporation,
trust, limited liability company, general or limited partnership or other entity
under common control with that Investor (including any such entity with the same
general partner or principal investment advisor as that Investor or with a
general partner or principal investment advisor that is an Affiliate of the
general partner or principal investment advisor of that Investor).

30



--------------------------------------------------------------------------------



 



     “Agreement” has the meaning set forth in the Preamble.
     “Amendment” has the meaning set forth in Section 10.2
     “Board” has the meaning set forth in Section 2.1.1.
     “Business Day” shall mean any day that is not a Saturday, a Sunday or other
day on which banks are required or authorized by law to be closed in the City of
New York.
     “Cause”, with respect to any Manager, shall have the meaning ascribed to
such term in any employment agreement, severance or other similar agreement
between such Manager and the Company or any of its subsidiaries, or, if no such
agreement exists, the following events or conditions, as determined by the Board
in its reasonable judgment: (i) the refusal or failure to perform (other than by
reason of disability), or material negligence in the performance of such
employee’s duties and responsibilities to the Company or any of its Affiliates,
or refusal or failure to follow or carry out any reasonable direction of the
Board, and the continuance of such refusal, failure or negligence for a period
of ten days after notice to such Manager; (ii) the material breach by such
Manager of any provision of any material agreement between such employee and the
Company or any of its Affiliates; (iii) fraud, embezzlement, theft or other
dishonesty by such Manager with respect to the Company or any of its Affiliates;
(iv) the conviction of, or a plea of nolo contendere by, such Manager to any
felony or any other crime involving dishonesty or moral turpitude; and (v) any
other conduct that involves a breach of fiduciary obligation on the part of such
Manager or otherwise could reasonably be expected to have a material adverse
effect upon the business, interests or reputation of the Company or any of its
Affiliates.
     “CEO Director” has the meaning set forth in Section 2.1.2.
     “Change of Control” means the occurrence of any of the following: (a) a
sale, lease or other disposition of all or substantially all of the assets of
the Company and its Subsidiaries, taken as a whole, (b) any consolidation or
merger of the Company with or into any other corporation or other Person, or any
other corporate reorganization or transaction (including the acquisition of
capital stock of the Company), whether or not the Company is a party thereto, in
which the stockholders of the Company immediately prior to such consolidation,
merger, reorganization or transaction, own capital stock and either (x)
represent directly, or indirectly through one or more entities, less than fifty
percent (50%) of the economic interests in or voting power of the Company or
other surviving entity immediately after such consolidation, merger,
reorganization or transaction or (y) do not directly, or indirectly through one
or more entities, have the power to elect a majority of the entire board of
directors of the Company or other surviving entity immediately after such
consolidation, merger, reorganization or transaction, or (c) any stock sale or
other transaction or series of related transactions, whether or not the Company
is a party thereto, after giving effect to which in excess of fifty percent
(50%) of the Company’s voting power is owned directly, or indirectly through one
or more entities, by any Person and its “affiliates” or “associates” (as such
terms are defined in the rules adopted by the Commission under the Exchange
Act), other

31



--------------------------------------------------------------------------------



 



than the Investors and their respective Affiliated Funds; but excluding, in any
case referred to in clause (b) or (c) of this definition the Initial Public
Offering or any bona fide primary or secondary public offering following the
occurrence of the Initial Public Offering.
     “Class A Stock” shall mean the Class A Common Stock of the Company.
     “Class L Stock” shall mean the Class L Common Stock of the Company.
     “Closing” has the meaning set forth in Section 1.1.
     “Commission” means the Securities and Exchange Commission.
     “Common Stock” means the common stock of the Company, including the Class A
Stock and Class L Stock.
     “Company” has the meaning set forth in the Preamble.
     “Convertible Securities” means any evidence of indebtedness, shares of
stock (other than Common Stock) or other securities (other than Options and
Warrants) which are directly or indirectly convertible into or exchangeable or
exercisable for shares of Common Stock.
     “Cost” means, with respect to any Management Shares, the purchase price
paid by the initial holder thereof less any distributions paid on or with
respect to such Management Shares, except that the Cost of any Unvested Shares
or of any Options shall be deemed to be zero (except to the extent, if any,
otherwise agreed by the Company).
     “Drag Along Notice” has the meaning set forth in Section 4.2.1.
     “Drag Along Sale Percentage” has the meaning set forth in Section 4.2.
     “Drag Along Sellers” has the meaning set forth in Section 4.2.1.
     “Drag Initiating Prospective Selling Investor” has the meaning set forth in
Section 4.2.
     “Equivalent Shares” means, at any date of determination, (a) as to any
shares of Common Stock, such number of shares of Common Stock and (b) as to any
Options, Warrants or Convertible Securities which upon exercise or conversion
would result in issuance of Common Stock, the maximum number of shares of Common
Stock for which or into which such Options, Warrants or Convertible Securities
may at the time be exercised, converted or exchanged (or which will become
exercisable, convertible or exchangeable on or prior to, or by reason of, the
transaction or circumstance in connection with which the number of Equivalent
Shares is to be determined).
     “Escrow Agent” has the meaning set forth in Section 8.2.

32



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as in effect from
time to time.
     “Fair Market Value” means, as of any date, as to any share of Common Stock,
the fair value of such share as of the applicable reference date as determined
in good faith by the Board.
     “Founder Shares” means all shares of Common Stock originally issued to a
Founder, or issued with respect to shares of Common Stock originally issued to
or held by a Founder, whenever issued, including without limitation all shares
of Common Stock issued upon the exercise, conversion or exchange of any Options,
Warrants or Convertible Securities, including any shares acquired pursuant to
Section 5 hereof and all such shares of Common Stock held by a Permitted
Transferee to whom a Founder Transfers Shares pursuant to Section 3.2.2 or
3.2.3, subject to the proviso contained in the last sentence of Section 3.2
(other than item (v) of such proviso).
     “Founders” has the meaning set forth in the Preamble.
     “Immediate Family” means, with respect to any natural Person, each of such
Person’s lineal descendants and ancestors, spouse, brothers, and sisters,
including adoptive relationships.
     “Initial Investor Shares” means the Investor Shares issued to the Investors
on or before the Closing Date, as indicated on Schedule I hereto; provided,
however that any Investor Shares Transferred to a Person who is not a Permitted
Transferee and who is thereafter designated as an “Investor” or “Other Investor”
shall not count toward the number of “Initial Investor Shares” still owned by
the Investors for purposes of calculating the 25% continuing ownership threshold
of the Investors hereunder, but shall continue to be deemed “Initial Investor
Shares” for purposes of determining the number of Shares issued to the Investors
on or before the Closing Date.
     “Initial Public Offering” means the initial Public Offering registered on
Form S-1 (or any successor form under the Securities Act).
     “Investor Shares” means all shares of Common Stock originally issued to, or
issued with respect to shares originally issued to, or held by, a THL Investor,
a Quadrangle Investor or an Other Investor, whenever issued; including without
limitation all shares of Common Stock issued upon the exercise, conversion or
exchange of any Options, Warrants or Convertible Securities, including any
shares acquired pursuant to Section 5 hereof and all such shares of Common Stock
held by a Permitted Transferee to whom a THL Investor, a Quadrangle Investor or
an Other Investor Transfers Shares pursuant to Section 3.2.1, 3.2.4 or 3.2.5,
subject to the proviso contained in the last sentence of Section 3.2.
     “Investors” has the meaning set forth in the Preamble.
     “Issuance” has the meaning set forth in Section 5.

33



--------------------------------------------------------------------------------



 



     “Issuer” has the meaning set forth in Section 5.
     “Majority Founders” means, as of any date, the holders of a majority of the
Founder Shares outstanding on such date.
     “Majority Investors” means, as of any date, the holders of a majority of
the Investor Shares outstanding on such date.
     “Majority Managers” means, as of any date, the holders of a majority of the
Management Shares outstanding on such date.
     “Majority Other Investors” means, as of any date, the holders of a majority
of the Other Investor Shares outstanding on such date.
     “Majority Quadrangle Investors” means, as of any date, the holders of a
majority of the Quadrangle Investor Shares outstanding on such date.
     “Majority Stockholders” means, as of any date, the holders of a majority of
the Shares outstanding on such date.
     “Majority THL Investors” means, as of any date, the holders of a majority
of the THL Investor Shares outstanding on such date.
     “Management Call Group” has the meaning set forth in Section 7.1.
     “Management Call Notice” has the meaning set forth in Section 7.1.5.
     “Management Call Notice Date” has the meaning set forth in Section 7.1.5.
     “Management Call Option” means any option of the Company to purchase all or
any portion of the Management Shares held by, or originally issued to, any
Person, upon the termination of such Person’s employment by the Company and its
subsidiaries.
     “Management Put Option” has the meaning set forth in Section 7.3.
     “Management Shares” means all shares of Common Stock held by a Manager
including all shares of Common Stock issued upon the exercise, conversion or
exchange of any Options, Warrants or Convertible Securities. Any Management
Shares that are Transferred by the holder thereof to such holder’s Permitted
Transferees as permitted pursuant to Section 3.2.2 or Section 3.2.3 shall remain
Management Shares in the hands of such Permitted Transferee, subject to the
proviso contained in the last sentence of Section 3.2.
     “Managers” has the meaning set forth in the Preamble.
     “Members of the Immediate Family” means, with respect to any individual,
each spouse or child or other descendants of such individual, each trust created
solely for the benefit of one or more of the aforementioned Persons and their
spouses and each

34



--------------------------------------------------------------------------------



 



custodian or guardian of any property of one or more of the aforementioned
Persons in his or her capacity as such custodian or guardian.
     “Option Shares” means, with respect to a Manager or direct or indirect
Permitted Transferee of a Manager, all or any portion of the Management Shares
which were issued upon exercise of an Option held by such holder (or Permitted
Transferee, if applicable).
     “Options” means any options to subscribe for, purchase or otherwise
directly acquire Common Stock.
     “Other Investor Shares” means Investor Shares issued to, or held by, an
Other Investor.
     “Other Investors” has the meaning set forth in the Preamble.
     “Other Securities” has the meaning set forth in Section 5.1.3.
     “Participating Buyer” has the meaning set forth in Section 5.1.2.
     “Participating Seller” has the meaning set forth in Section 4.1.2 and
4.2.1.
     “Participation Notice” has the meaning set forth in Section 5.1.1.
     “Participation Offerees” has the meaning set forth in Section 5.1.1.
     “Participation Portion” has the meaning set forth in Section 5.1.1.
     “Permitted Transferee” has the meaning set forth in Section 3.2.
     “Person” means any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.
     “Price Per Equivalent Share” means the Board’s good faith determination of
the price per Equivalent Share of any Convertible Securities or Options which
are the subject of an Issuance pursuant to Section 5 hereof.
     “Principal Lock-Up Agreement” has the meaning set forth in Section 6.
     “Prospective Buyer” means any Person (other than a Permitted Transferee
under Section 3.2) proposing to purchase shares from a Prospective Selling
Investor.
     “Prospective Selling Investor” has the meaning set forth in Section 4.3.2.
     “Prospective Subscriber” has the meaning set forth in Section 5.1.1.
     “Public Offering” means a public offering and sale of Common Stock for cash
pursuant to an effective registration statement under the Securities Act.

35



--------------------------------------------------------------------------------



 



     “Purchased Management Shares” means, with respect to any Manager or direct
or indirect Permitted Transferee of a Manager, all of the Management Shares
which were either (a) originally purchased from the Company by that Manager for
cash, (b) received by that Manager in respect of Rollover Shares (as defined in
the Recapitalization Agreement) pursuant to Section 3.1(d) of the
Recapitalization Agreement or (c) issued upon exercise of replacement options
that were issued in respect of rollover options pursuant to Section 7.2(b) of
the Recapitalization Agreement. Shares granted to Managers pursuant to any
restricted stock award program (whether or not vested), Options and Shares
issued upon exercise of Options (except those specified in clause (c) above),
are not Purchased Management Shares for purposes of this Agreement.
     “Put Notice” has the meaning set forth in Section 7.3.1.
     “Quadrangle Director” has the meaning set forth in Section 2.1.2.
     “Quadrangle Investor” has the meaning set forth in the Preamble.
     “Quadrangle Investor Shares” means Investor Shares issued to or held by a
Quadrangle Investor.
     “Recapitalization” has the meaning set forth in the Recitals.
     “Recapitalization Agreement” has the meaning set forth in the Recitals.
     “Registrable Securities” has the meaning set forth in Section 7.1 of the
Registration Rights and Coordination Agreement.
     “Registration Rights and Coordination Agreement” has the meaning set forth
in the Recitals.
     “ROFR Acceptance Notice” has the meaning set forth in Section 3.1.2.
     “ROFR Offer Notice” has the meaning set forth in Section 3.1.2.
     “ROFR Option” has the meaning set forth in Section 3.1.2.
     “Rule 144” means Rule 144 under the Securities Act (or any successor Rule).
     “Rule 145 Transaction” means a registration on Form S-4 pursuant to
Rule 145 of the Securities Act (or any successor Form or provision, as
applicable).
     “Sale” means a Transfer for value, and the terms “Sell” and “Sold” shall
have correlative meanings.
     “Securities Act” means the Securities Act of 1933, as in effect from time
to time.
     “Shares” means shares all Investor Shares, Other Investor Shares, Founder
Shares, and Management Shares.

36



--------------------------------------------------------------------------------



 



     “Spread Amount” has the meaning set forth in Section 4.3.4.
     “Stockholder Group” shall mean any one of (a) the THL Investors,
collectively, (b) the Quadrangle Investors, collectively, (c) the Founders,
collectively, (d) the Other Investors, collectively, or (e) Managers,
collectively.
     “Stockholders” has the meaning set forth in the Preamble.
     “Subject Securities” has the meaning set forth in Section 5.
     “Tag Along Holder” has the meaning set forth in Section 4.1.1.
     “Tag Along Notice” has the meaning set forth in Section 4.1.1.
     “Tag Along Offer” has the meaning set forth in Section 4.1.2.
     “Tag Along Sale Percentage” has the meaning set forth in Section 4.1.1.
     “Tag Along Sellers” has the meaning set forth in Section 4.1.2.
     “Tag Initiating Prospective Selling Investor” has the meaning set forth in
Section 4.1.
     “Termination Event” means any event specified in Section 7.1 which gives
rise to any of the call rights specified therein.
     “THL Director” has the meaning set forth in Section 2.1.2.
     “THL Fund VI” has the meaning set forth in the Preamble.
     “THL Investors” has the meaning set forth in the Preamble.
     “THL Investor Shares” means Investor Shares issued to or held by a THL
Investor.
     “THL Parallel Fund” has the meaning set forth in the Preamble.
     “Transfer” means any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares to any other Person, whether directly,
indirectly, voluntarily, involuntarily, by operation of law, pursuant to
judicial process or otherwise.
     “Unvested Shares” means, at any time, any and all Management Shares that
are not Vested Shares at such time.
     “Vested Shares” means, at any time, all Shares that (i) are not Management
Shares, or (ii) are Management Shares that are granted under any restrictive
stock, stock option or similar program with respect to which all applicable
vesting conditions have been satisfied or (iii) are Purchased Management Shares.

37



--------------------------------------------------------------------------------



 



     “Warrants” means any warrants to subscribe for, purchase or otherwise
directly acquire Common Stock.

12.   MISCELLANEOUS.

     12.1. Authority; Effect. Each party hereto represents and warrants to and
agrees with each other party that the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized on behalf of such party and do not violate any agreement or other
instrument applicable to such party or by which its assets are bound. This
Agreement does not, and shall not be construed to, give rise to the creation of
a partnership among any of the parties hereto, or to constitute any of such
parties members of a joint venture or other association.
     12.2. Notices. All notices, requests, demands, claims and other
communications required or permitted to be delivered, given or otherwise
provided under this Agreement must be in writing and must be delivered, given or
otherwise provided:
                    (a) by hand (in which case, it will be effective upon
delivery);
                    (b) by facsimile (in which case, it will be effective upon
receipt of confirmation of good transmission);
                    (c) by overnight delivery by a nationally recognized courier
service (in which case, it will be effective on the second Business Day after
being deposited with such courier service); or
                    (d) by U.S. Postal Service (in which case it will be
effective four Business Days after being deposited with the U.S. Postal
Service);
     in each case, to the address (or facsimile number) listed below; provided
that each of the parties hereto shall be entitled to specify a different address
by giving notice as aforesaid to each of the other parties hereto.
If to the Company or any Investor, to it at the address set forth for it in the
stock record book of the Company, with a copies to:
Thomas H. Lee Partners, LLC
100 Federal Street
Boston, MA 02110
Attention: Anthony DiNovi & Soren Oberg
and to:
Quadrangle Group LLC
375 Park Avenue
New York, NY 10152
Attention: Joshua Steiner & David Crosby

38



--------------------------------------------------------------------------------



 



and to:
Ropes & Gray LLP
One International Place
Boston, Massachusetts 02110
Attention: David Chapin & Patrick Diaz
If to a Manager, or a direct or indirect transferee of a Manager, to it at the
address set forth in the records of the Company with a copy to:
Winston & Strawn LLP
35 W. Wacker Drive
Chicago, Illinois 60601-9703
Attention: Mark S. Weisberg
If to a Founder, to him or her at the address set forth in the stock record book
of the Company with a copy to:
Sullivan & Cromwell, LLP
125 Broad Street
New York, NY 10004
Attention: James C. Morphy
               Audra D. Cohen
Notice to the holder of record of any shares of capital stock shall be deemed to
be notice to the holder of such shares for all purposes hereof.
     12.3. Merger; Binding Effect, Etc. Subject to the last sentence of Section
12.9, this Agreement, together with the Registration Rights and Coordination
Agreement, and the Subscription Agreement(s) dated on or about the date hereof
among the Company and the subscribers named therein constitute the entire
agreement of the parties with respect to their subject matter, supersede all
prior or contemporaneous oral or written agreements or discussions with respect
to such subject matter, and shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, representatives, successors and
assigns. Except as otherwise expressly provided herein, no Stockholder party
hereto may assign any of his, her or its respective rights or delegate any of
his, her or its respective obligations under this Agreement without the prior
written consent of the Company and, at such times as the Investors own Shares in
an amount equal to at least 25% of the Initial Investor Shares, the Majority
Investors, and any attempted assignment or delegation in violation of the
foregoing shall be null and void.
     12.4. Descriptive Headings. The descriptive headings of this Agreement are
for convenience of reference only, are not to be considered a part hereof and
shall not be construed to define or limit any of the terms or provisions hereof.
     12.5. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one instrument.

39



--------------------------------------------------------------------------------



 



     12.6. Severability. If any provision hereof would, under applicable law, be
invalid or unenforceable in any respect, such provision shall be construed by
modifying or limiting it so as to be valid and enforceable to the maximum extent
compatible with, and possible under, applicable law. The provisions hereof are
severable, and in the event any provision hereof should be held invalid or
unenforceable in any respect, it shall not invalidate, render unenforceable or
otherwise affect any other provision hereof.
     12.7. No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, the Company and each Stockholder covenant, agree and
acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future director, officer, employee, general or limited partner or
member of any Stockholder or of any Affiliate or assignee thereof, as such,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other applicable law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any current or future
officer, agent or employee of any Stockholder or any current or future member of
any Stockholder or any current or future director, officer, employee, partner or
member of any Stockholder or of any Affiliate or assignee thereof, as such, for
any obligation of any Stockholder under this Agreement or any documents or
instruments delivered in connection with this Agreement for any claim based on,
in respect of or by reason of such obligations or their creation.
     12.8. Aggregation of Shares. All Shares held by an Investor or Other
Investor and its Affiliates and Affiliated Funds shall be aggregated together
for purposes of determining the availability of any rights under this Agreement.
Within any Stockholder Group, the Stockholders may allocate the ability to
exercise any rights under this Agreement in any manner that such Stockholder
Group (by holders of a majority of the Shares held by such Stockholder Group)
determines. All Shares held by a Manager and any Permitted Transferee to which
such Manager has Transferred Shares shall be aggregated together for purposes of
determining the availability of any rights under this Agreement; and such
Manager and such Permitted Transferees may allocate the ability to exercise any
rights under this Agreement in any manner that such group (by holders of a
majority of the Shares held by such Manager and his or her Permitted
Transferees) sees fit. All Shares held by a Founder and any Permitted Transferee
to which such Founder has Transferred Shares shall be aggregated together for
purposes of determining the availability of any rights under this Agreement; and
such Founder and such Permitted Transferees may allocate the ability to exercise
any rights under this Agreement in any manner that such group (by holders of a
majority of the Shares held by such Founder and his or her Permitted
Transferees) sees fit.
     12.9. Directors’ and Officers’ Insurance. The Company shall purchase,
within a reasonable period following the Closing, and maintain for such periods
as the Board shall in good faith determine, at its expense, insurance in an
amount determined in good faith by the Board to be appropriate, on behalf of any
Person who after the Closing is or was a director or officer of the Company, or
is or was serving at the request of the Company as a director, officer, employee
or agent of another corporation, partnership, joint venture,

40



--------------------------------------------------------------------------------



 



trust or other enterprise, including any direct or indirect subsidiary of the
Company, against any expense, liability or loss asserted against such Person and
incurred by such Person in any such capacity, or arising out of such Person’s
status as such, subject to customary exclusions. The provisions of this
Section 12.9 shall survive any termination of this Agreement and shall not be
deemed to supercede or amend any provisions on the same subject matter set forth
in the Recapitalization Agreement.

13.   GOVERNING LAW.

     13.1. Governing Law. This Agreement and all claims arising out of or based
upon this Agreement or relating to the subject matter hereof shall be governed
by and construed in accordance with the domestic substantive laws of the State
of Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.
     13.2. Consent to Jurisdiction. Each party to this Agreement, by its
execution hereof, (a) hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the State of Delaware for the purpose
of any action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above-named courts is improper, or that this Agreement or the subject matter
hereof may not be enforced in or by such court and (c) hereby agrees not to
commence or maintain any action, claim, cause of action or suit (in contract,
tort or otherwise), inquiry, proceeding or investigation arising out of or based
upon this Agreement or relating to the subject matter hereof other than before
one of the above-named courts nor to make any motion or take any other action
seeking or intending to cause the transfer or removal of any such action, claim,
cause of action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation to any court other than one of the above-named courts whether on
the grounds of inconvenient forum or otherwise. Notwithstanding the foregoing,
any party to this Agreement may commence and maintain an action to enforce a
judgment of any of the above-named courts in any court of competent
jurisdiction. Each party hereto hereby consents to service of process in any
such proceeding in any manner permitted by Delaware law, and agrees that service
of process by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 12.2 hereof is reasonably calculated to
give actual notice.
     13.3. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS

41



--------------------------------------------------------------------------------



 



AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN
INFORMED BY THE OTHER PARTIES HERETO THAT THIS SECTION 13.3 CONSTITUTES A
MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND WILL RELY IN ENTERING INTO
THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 13.3 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
     13.4. Exercise of Rights and Remedies. No delay of or omission in the
exercise of any right, power or remedy accruing to any party as a result of any
breach or default by any other party under this Agreement shall impair any such
right, power or remedy, nor shall it be construed as a waiver of or acquiescence
in any such breach or default, or of any similar breach or default occurring
later; nor shall any such delay, omission nor waiver of any single breach or
default be deemed a waiver of any other breach or default occurring before or
after that waiver.

42



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has duly executed this
Agreement (or caused this Agreement to be executed on its behalf by its officer
or representative thereunto duly authorized) under seal as of the date first
above written.

         
THE COMPANY:
  WEST CORPORATION    
 
       
 
  /s/ Thomas B. Barker    
 
       
 
  Name: Thomas B. Barker    
 
  Title: Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



         
THL INVESTORS:
  THOMAS H. LEE EQUITY FUND VI, L.P.    
 
  By: THL Equity Advisors VI, LLC, its general partner    
 
  By: Thomas H. Lee Partners, L.P., its sole member    
 
  By: Thomas H. Lee Advisors, LLC, its general partner    
 
       
 
  /s/ Soren L. Oberg    
 
       
 
  Name: Soren L. Oberg    
 
  Title: Managing Director    
 
       
 
  THOMAS H. LEE PARALLEL FUND VI, L.P.    
 
  By: THL Equity Advisors, VI, LLC, its general partner    
 
  By: Thomas H. Lee Partners, L.P., its sole member    
 
  By: Thomas H. Lee Advisors, LLC, its general partner    
 
       
 
  /s/ Soren L. Oberg    
 
       
 
  Name: Soren L. Oberg    
 
  Title: Managing Director    
 
       
 
  THOMAS H. LEE PARALLEL (DT) FUND VI, L.P.    
 
  By: THL Equity Advisors VI, LLC, its general partner    
 
  By: Thomas H. Lee Partners, L.P., its sole member    
 
  By: Thomas H. Lee Advisors, LLC, its general partner    
 
       
 
  /s/ Soren L. Oberg    
 
       
 
  Name: Soren L. Oberg    
 
  Title: Managing Director    
 
       
 
  THL COINVESTMENT PARTNERS, L.P.    
 
  By: Thomas H. Lee Partners, L.P., its general partner    
 
  By: Thomas H. Lee Advisors, LLC, its general partner    
 
       
 
  /s/ Soren L. Oberg    
 
       
 
  Name: Soren L. Oberg    
 
  Title: Managing Director    

 



--------------------------------------------------------------------------------



 



         
 
  THL EQUITY FUND VI INVESTORS (WEST), L.P.    
 
  By: THL Equity Advisors VI, LLC, its general partner    
 
  By: Thomas H. Lee Partners, L.P., its sole member    
 
  By: Thomas H. Lee Advisors, LLC, its general partner    
 
       
 
  /s/ Soren L. Oberg    
 
       
 
  Name: Soren L. Oberg    
 
  Title: Managing Director    
 
       
 
  PUTNAM INVESTMENTS HOLDINGS, LLC    
 
  By: Putnam Investments, LLC, its managing member    
 
       
 
  /s/ Soren L. Oberg    
 
       
 
  Name: Soren L. Oberg*    
 
  Title:    
 
       
 
  PUTNAM INVESTMENTS EMPLOYEES’ SECURITIES COMPANY III LLC    
 
  By: Putnam Investment Holdings, LLC, its managing partner    
 
  By: Putnam Investments, LLC, its managing member    
 
       
 
  /s/ Soren L. Oberg    
 
       
 
  Name: Soren L. Oberg*    
 
  Title:    

 
* By power of attorney

 



--------------------------------------------------------------------------------



 



         
THL FUND VI BRIDGE CORP.
       
 
  /s/ Charles P. Holden    
 
       
 
  Name: Charles P. Holden    
 
  Title: Director and Chief Financial Officer    
 
       
 
  THL PARALLEL FUND VI BRIDGE CORP.    
 
       
 
  /s/ Charles P. Holden    
 
       
 
  Name: Charles P. Holden    
 
  Title: Director and Chief Financial Officer    
 
       
 
  THL DT FUND VI BRIDGE CORP.    
 
       
 
  /s/ Charles P. Holden    
 
       
 
  Name: Charles P. Holden    
 
  Title: Director and Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



         
QUADRANGLE INVESTORS:
  QUADRANGLE CAPITAL PARTNERS II LP    
 
  By: Quadrangle GP Investors II LP, its general partner    
 
  By: QCP GP Investors II LLC, its general partner    
 
       
 
  /s/ Gordon Holmes    
 
       
 
  Name: Gordon Holmes    
 
  Title: Managing Director    
 
       
 
  QUADRANGLE CAPITAL PARTNERS II-A LP    
 
  By: Quadrangle GP Investors II LP, its general partner    
 
  By: QCP GP Investors II LLC, its general partner    
 
       
 
  /s/ Gordon Holmes    
 
       
 
  Name: Gordon Holmes    
 
  Title: Managing Director    
 
       
 
  QUADRANGLE SELECT PARTNERS II LP    
 
  By: Quadrangle GP Investors II LP, its general partner    
 
  By: QCP GP Investors II LLC, its general partner    
 
       
 
  /s/ Gordon Holmes    
 
       
 
  Name: Gordon Holmes    
 
  Title: Managing Director    

 



--------------------------------------------------------------------------------



 



         
THE FOUNDERS:
  /s/ Gary L. West    
 
       
 
  Name: Gary L. West, individually    
 
       
 
  /s/ Mary E. West    
 
       
 
  Name: Mary E. West, individually    

 



--------------------------------------------------------------------------------



 



         
THE MANAGERS:
  /s/ Thomas B. Barker    
 
       
 
  Name: Thomas B. Barker, individually    
 
       
 
  /s/ Nancee R. Berger    
 
       
 
  Name: Nancee R. Berger, individually    
 
       
 
  /s/ J. Scott Etzler    
 
       
 
  Name: J. Scott Etzler, individually    
 
       
 
  /s/ Jon R. Hanson    
 
       
 
  Name: Jon R. Hanson, individually    
 
       
 
  /s/ Robert E. Johnson    
 
       
 
  Name: Robert E. Johnson, individually    
 
       
 
  /s/ Mark v. Lavin    
 
       
 
  Name: Mark V. Lavin, individually    
 
       
 
  /s/ Michael E. Mazour    
 
       
 
  Name: Michael E. Mazour, individually    
 
       
 
  /s/ Paul M. Mendlik    
 
       
 
  Name: Paul M. Mendlik, individually    
 
       
 
  /s/ Pam Mortenson    
 
       
 
  Name: Pam Mortenson, individually    

 



--------------------------------------------------------------------------------



 



         
 
  /s/ David C. Mussman    
 
       
 
  Name: David C. Mussman, individually    
 
       
 
  /s/ James Richards    
 
       
 
  Name: James Richards, individually    
 
       
 
  /s/ Steven M. Stangl    
 
       
 
  Name: Steven M. Stangl, individually    
 
       
 
  /s/ Michael M. Sturgeon    
 
       
 
  Name: Michael M. Sturgeon, individually    

 